--------------------------------------------------------------------------------

EXHIBIT 10.1
 

 
EXECUTION COPY



STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of May 15, 2008, by
and among (a) BOOKRAGS, INC., a Delaware corporation (the “Company”), (b) DAVID
LIEBERMAN, a stockholder of the Company (“David”), (c) JAMES YAGMIN, a
stockholder of the Company (“James”), (d) CHARLES LIEBERMAN, a stockholder of
the Company (“Charles”), (e) SUE A. IDLEMAN, in her capacity as Executrix of the
ESTATE OF LEE H. IDLEMAN, a stockholder of the Company (the “Idleman Estate”),
and (F) AMBASSADORS GROUP, INC., a Delaware corporation, or its assigns
(“Purchaser”).  David, James, Charles and the Idleman Estate are sometimes
referred to herein individually as a “Stockholder,” and collectively as the
“Stockholders.”  The Company, the Stockholders and Purchaser are sometimes
referred to herein individually as a “Party,” and collectively as the “Parties.”
 
WITNESSETH:


WHEREAS, the Company is in the business of owning and operating a website that
provides educational materials and content (the “Business”).
 
WHEREAS, each Stockholder owns the number of shares of common stock of the
Company, $0.001 par value per share (the “Shares”), as is set forth opposite
such Stockholder’s name below, which Shares in the aggregate represent all of
the issued and outstanding shares of capital stock of the Company.
 
Stockholder
Number of Shares
Percentage
David
532,000
54.53%
James
354,666
36.36%
Charles
78,889
8.09%
Idleman Estate
10,000
1.02%

 
WHEREAS, upon the terms and subject to the conditions set forth herein, each of
the Stockholders desires to sell such Stockholder’s Shares to Purchaser, and
Purchaser desires to purchase the Shares from the Stockholders.
 
WHEREAS, the Parties intend that the transaction contemplated by this Agreement
be treated as an asset acquisition pursuant to Section 338(h)(10) of the Code.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the premises and
mutual terms, conditions and agreements set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:
 
ARTICLE I


DEFINITIONS


SECTION 1.1.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings:


 
 

--------------------------------------------------------------------------------

 


“Accounts Receivable” of a Person shall mean all accounts, notes, accounts
receivable, contract rights, drafts and other forms of claims, demands,
instruments, receivables and rights to the payment of money or other forms of
consideration, whether for goods sold or leased, services performed or to be
performed, or otherwise, owned by that Person or in which that Person has any
interest, together with all guarantees, security agreements and rights and
interests securing the same.


“Action” shall mean any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.


“Affiliate” shall mean, with respect to any specified Person, any other Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.


“Agreement” shall mean this Stock Purchase Agreement by and among the Company,
the Stockholders and Purchaser (including the Schedules and Exhibits hereto).


“Alternative Proposal” shall mean a proposal or offer (other than by Purchaser)
for a stock purchase, asset acquisition, merger, consolidation or other business
combination involving the Company or any proposal to acquire in any manner a
direct or indirect substantial equity interest in, or all or any substantial
part of the assets of, the Company.


“Books and Records” of a Person shall mean all books and records, ledgers,
employee records, customer lists, files, correspondence, computer data bases,
accounting information and other records of every kind, whether written,
computerized or maintained in any other medium, which are owned by that Person
or in which that Person has any interest.


“Business Day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in the city of
Spokane, Washington.


“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.


“Change In Control” shall mean with respect to a Person, when (a) such Person
merges or consolidates with another entity, unless (i) the other entity
controls, is under common control with or is controlled by such Person
immediately prior to the consolidation or merger whether or not such Person
shall be the surviving entity in such consolidation or merger, or (ii) the
equity holders of such Person immediately before such merger or consolidation
own, directly or indirectly, immediately following such merger or consolidation,
more than fifty percent (50%) of the combined voting power of the outstanding
voting securities of the entity resulting from such merger or consolidation
(whether or not such Person is the surviving entity); or (b) such Person
consummates a sale of all or substantially all of its assets; or (c) the equity
holders of such Person sell, exchange or transfer securities in a tender offer
or other transaction representing more than fifty percent (50%) of the combined
voting power of the outstanding voting securities of such Person.


“Code” shall mean the Internal Revenue Code of 1986, as amended.


 
2

--------------------------------------------------------------------------------

 


“Company Documents” shall mean this Agreement and all other agreements,
instruments and certificates to be executed by the Company in connection with
this Agreement.


“EBITDA” shall mean a dollar amount as is calculated in accordance with the
following formula:  Revenue – expenses (excluding income Taxes, interest,
depreciation and amortization), as applied by the Company and in accordance with
the methodology set forth on Appendix 1.  The Parties acknowledge and agree
that, in determining expenses, there shall be deducted reasonable and customary
corporate overhead charges and expenses to the Company, subject to the
requirements of Section 2.3(f).


“Environmental Laws and Orders” shall mean, collectively, all applicable Laws
and Governmental Orders relating to the protection of the environment, human
health or occupational health and safety, including without limitation, (a) all
requirements pertaining to reporting, licensing, permitting, controlling,
investigating or remediating emissions, discharges, releases or threatened
releases of Hazardous Substances, chemical substances, pollutants, contaminants
or toxic substances, materials or wastes, whether solid, liquid or gaseous in
nature, into the air, surface water, groundwater or land; (b) all requirements
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Substances, chemical substances,
pollutants, contaminants or toxic substances, materials or wastes, whether
solid, liquid or gaseous in nature; and (c) RCRA, CERCLA, the Clean Air Act, the
Water Pollution Control Act, the Safe Drinking Water Act, the Toxic Substances
Control Act, the Emergency Planning and Community Right-to-Know Act, the
Hazardous Materials Transportation Act, the Occupational Safety and Health Act
of 1970 and all regulations promulgated pursuant to any of these or analogous
state or local statutes.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.


“Executives” shall mean David and James.


“GAAP” shall mean United States generally accepted accounting principles and
practices as in effect from time to time.


“Governmental Authority” shall mean any federal, state or local or any foreign
government, political subdivision thereof, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal or
judicial body.


“Governmental Order” shall mean any order, writ, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.


“Hazardous Substance” shall mean any substance, waste or material: (a) the
presence of which requires investigation or remediation under any Environmental
Law or Order, (b) the generation, storage, treatment, transportation, disposal,
remediation, removal, handling or management of which is regulated by any
Environmental Law or Order, (c) that is defined as a “hazardous waste” or
hazardous substance” under any Environmental Law or Order, (d) that is toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic or
mutagenic or otherwise hazardous and is regulated by any Governmental Authority,
(e) the presence of which poses a hazard to the health or safety of Persons, (f)
the presence of which constitutes a nuisance, trespass or other tortious
condition for which the Company could be or is alleged to be liable or (g)
without limitation, that contains gasoline, diesel fuel or other petroleum
hydrocarbons, polychlorinated biphenols (PCBs) or asbestos.


 
3

--------------------------------------------------------------------------------

 


“Intellectual Property” of a Person shall mean all intangible properties owned
by that Person or in which that Person has any interest (including the right to
use by license or otherwise), and all rights arising from or associated
therewith, whether protected, created or arising under the laws of any
jurisdiction and includes, without limitation: (a) all registered and
unregistered trademarks, service marks, trade names, trade dress, logos,
corporate names, slogans and commercial symbols, all applications therefor, and
all associated goodwill; (b) all domain names and URL’s, and all websites and
the “look and feel” of all such websites (including, without limitation, each
such website’s particular typefaces, color schemes, programming code themes and
the like); (c) all works of authorship, derivative works thereof and statutory,
common law and registered copyrights therein, all applications therefor and all
associated goodwill; (d) all inventions, including all related and associated
patents and patent applications, technical information, shop rights, know-how,
trade secrets, processes, operating, maintenance and other manuals, drawings and
specifications, process flow diagrams and related data, and all associated
goodwill; (e) all software developed for a Person pursuant to an agreement
between such Person and the software designer designating the software a “work
made for hire” or assigning ownership rights to such software to such Person,
all software developed by an employee or contractor of a Person, and all
documentation thereof, (including all electronic data processing systems and
program specifications, functional specifications, source and object codes,
algorithms, architecture, input data, report layouts and format, record file
layouts, diagrams, narrative descriptions and flow charts) (collectively, the
“owned software,”) and all “off the shelf” software purchased in retail
transactions or used in connection with the Business (collectively the “licensed
software”); (f) all other mask works, moral rights, inventions, discoveries,
improvements, processes, formulae (secret or otherwise), data, drawings,
specifications, trade secrets, confidential information, financial, marketing
and business data, pricing and cost models and information, business and
marketing plans, operating procedures, customer and supplier lists, and
knowledge of customer preferences and buying practices; (g) all drawings,
records, books or other tangible media embodying the foregoing; (h) all rights
to obtain and rights to register patents, trademarks and copyrights; (i) all
content utilized in the operation of the Company’s Business and displayed on the
Company’s websites; and (j) all rights to sue or recover and retain damages and
costs and attorneys fees for present and past infringement of any of the
foregoing.


“Knowledge” shall mean (a) with respect to Purchaser, the actual knowledge of
each of Jeffrey D. Thomas and Chadwick J. Byrd, Jody Gentemann and Kris
Bliesner, and the knowledge that each such person would have acquired upon
reasonable inquiry, and (b) with respect to the Company, the actual knowledge of
each of David and James, and the knowledge that each such person would have
acquired upon reasonable inquiry.


“Labor Agreements” of a Person shall mean, collectively: (a) all employment
agreements, collective bargaining agreements or other labor agreements to which
that Person is a party or by which any of its properties is bound; (b) all
pension, profit sharing, deferred compensation, bonus, stock option, stock
purchase, savings, retainer, consulting, retirement, welfare or incentive plans
or contracts (including, in the case of the Company, Company Benefit Plans) to
which that Person is a party or by which any of its properties is bound; and (c)
all plans or agreements under which “fringe benefits” (including, but not
limited to, hospitalization plans or programs, medical insurance, vacation plans
or programs, sick plans or programs and related benefits) are afforded to any
employees of that Person.


 
4

--------------------------------------------------------------------------------

 


“Law” shall mean any statute, law, ordinance, regulation or rule of any
Governmental Authority, including without limitation, environmental laws.


“Liabilities” shall mean any and all liabilities and obligations, whether
accrued, absolute, known, unknown, contingent, matured or unmatured.


“Lien” shall mean any security interest, easement, mortgage, charge, lease,
lien, claim, option, pledge, agreement, limitation in voting rights, restriction
on transfer (other than as imposed by federal and state securities Laws), or
other encumbrance of any kind or nature whatsoever.


“Loss” or “Losses” shall mean any and all losses, damages, claims, costs and
expenses, interest, awards, judgments, penalties and amounts paid in settlement
(including reasonable attorneys’ fees and expenses) actually suffered or
incurred by a Party.


“Material Adverse Effect” shall mean any material adverse effect on the
Business, results of operations or financial condition of the Company taken as a
whole.


“Person” shall mean any individual, partnership, firm, corporation, association,
trust, estate, unincorporated organization, joint venture, limited liability
company or other entity.


“RCRA” shall mean the Resource Conservation and Recovery Act of 1976.


“Real Property” of a Person shall mean all real properties owned by that Person
or in which that Person has any interest or estate (including the right to use
or by way of a lease), together with all buildings, fixtures, trade fixtures,
plant and all other equipment and improvements located thereon or attached
thereto; all of that Person’s rights arising out of the ownership or use thereof
(including air, water, oil and mineral rights), and all subleases, franchises,
licenses, permits, easements and rights-of-way which are appurtenant thereto.


“Revenues” shall mean the aggregate amount of revenues actually received or
credited to the Company, if any, as determined in accordance with GAAP, as
applied by the Company and in accordance with the methodology set forth on
Appendix 1.


“Stockholder Documents” shall mean this Agreement and all other agreements,
instruments and certificates to be executed and delivered by the Stockholders in
connection with this Agreement.


“Tangible Personal Property” of a Person shall mean all machinery, equipment,
furniture, trade fixtures, computers, supplies, spare parts or tools and other
tangible personal property owned by that Person, leased by that Person or in
which that Person has any other interest (including the right to use).


 
5

--------------------------------------------------------------------------------

 


“Tax” shall mean any federal, state, county, local, foreign and other tax,
charge, fee, levy, deficiency or other assessment of any nature or kind that is
imposed by a Taxing Authority (including any income, profits, premium,
estimated, excise, sales, use, occupancy, gross receipts, franchise, ad valorem,
severance, capital levy, production, transfer, withholding, employment,
unemployment, payroll, property, license, withholding, stamp, occupation,
occupancy, recording, minimum, environmental, built in gains and excess passive
income tax), whether directly, as transferee (including under code Section 6901
or any similar provision under applicable Law), as a result of being a member of
a consolidated, combined or unitary group (including under Treasury Regulations
Section 61502-6 or any similar provision of applicable Law), as a result of a
Tax sharing or similar agreement, or otherwise, together with any interest,
addition to tax or penalty with respect thereto.


“Taxing Authority” shall mean any Governmental Authority exercising Tax
regulatory authority.


“Tax Return” shall mean any return, declaration, report, claim for refund or
credit, or information return, with respect to Tax, or any other similar report,
statement, declaration, or document that is filed or required to be filed under
the Code or other Tax Law with any Taxiing Authority in connection with the
determination, reporting, assessment, collection or payment of any Tax or the
administration of any Tax Law, including any attachments, exhibits, or other
materials submitted with any of the foregoing, and including any amendments to
any of the foregoing.


“Transfer Tax” shall mean all Tax (other than Tax measured on or by net income)
incurred or imposed by reason of the transfer and sale of the Shares to
Purchaser pursuant to this Agreement regardless of upon whom such Tax is levied
or imposed by law, including sales and use tax, real property transfer tax,
excise tax, and stamp, documentary, filing, recording, permit, license,
registration, or authorization duties or fees (including penalties and interest
in respect of any of the foregoing).


“WARN Act” shall mean the Worker Adjustment and Retraining Notification Act, or
any similar state statute or local law, as the same may be amended, modified or
supplemented from time to time or any law that may come to supersede the
requirements thereof.


SECTION 1.2.  Other Defined Terms.  In addition to those terms defined above,
the following terms shall have the respective meanings given thereto in the
Sections indicated below:


Term
 
Section
     
Arbitrating Accountants
 
2.3(d)
Assumed Liabilities
 
3.6(a)
Broker’s Fees
 
3.6(a)
Business
 
Recitals
California Taxes
 
3.6(a)



 
6

--------------------------------------------------------------------------------

 
 
Term
 
Section
     
Carved Out Company Representations and Warranties
 
6.10(a)
Carved Out Stockholder Representations and Warranties
 
6.10(a)
Charles
 
Preamble
Closing
 
2.8
Closing Date
 
2.8
Closing Cash Payment
 
2.2(a)
Company Benefit Plans
 
3.13
Closing Date Amount
 
2.4(a)
Closing Date Amount Schedule
 
2.4(a)
Closing Date Balance Sheet
 
2.4(a)
Company’s Disclosure Schedule
 
Article III
Company Software
 
3.17
Confidential Information
 
5.18
Contract
 
3.9
David
 
Preamble
Disclosing Party
 
5.18
Earn-out Payments
 
2.3(b)
Elections
 
5.21(b)
Employment Agreements
 
5.11
Financial Statements
 
3.6
Foreign Business Tax Liabilities
 
3.6(a)
Franchise Taxes
 
2.6
Idleman Estate
 
Preamble
Indemnified Party
 
6.5
Indemnifying Party
 
6.5
Independent Tax Firm
 
5.20
Initial Earn-out Payment
 
2.3(a)
Initial Earn-out Period
 
2.3(a)
Inventions Assignment Agreement
 
5.25
James
 
Preamble
Non-compete Agreements
 
5.12
Open Source Software
 
3.17(a)
Options
 
5.13
Party
 
Preamble
Parties
 
Preamble
Pre-Closing Period
 
6.3(a)
Prepayments
 
3.9(a)
Purchase Price
 
2.2
Purchaser
 
Preamble
Purchaser SEC Documents
 
4.5
Receiving Party
 
5.18
Reference Balance Sheet
 
3.6



 
7

--------------------------------------------------------------------------------

 
 
Term
 
Section
     
Required Consents
 
3.3
SEC
 
4.5
Second Earn-out Payment
 
2.3(b)
Second Earn-out Period
 
2.3(b)
Shares
 
Recitals
Stockholder(s)
 
Preamble
Stock Consideration
 
2.2(b)
Tax Liability
 
3.11(b)
Tax Proceeding
 
3.11(b)
Threshold Amount
 
2.4(a)
Transferred Employees
 
5.9
338 Tax
 
5.20



SECTION 1.3.  Other Interpretive Provisions.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified, and reference to a given agreement or instrument
shall be a reference to that agreement or instrument as modified, amended,
supplemented and restated through the date as of which such reference is
made.  The words “include,” “includes,” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The meanings given to terms
defined herein shall be equally applicable to both the singular and plural forms
of such terms.  Any references to Laws, statutes or agreements shall mean such
Laws, statutes or agreements as amended, modified or supplemented from time to
time.  If any action is required to be taken or notice is required to be given
on a day that is not a Business Day, such action or notice shall be considered
timely if it is taken or given on or before the next Business Day.


ARTICLE II


SALE AND PURCHASE OF SHARES; PURCHASE PRICE; CLOSING


SECTION 2.1.  Sale and Purchase of the Shares.  Upon the terms and conditions
set forth in this Agreement and in reliance upon the representations and
warranties of the Stockholders, the Company and Purchaser herein set forth, as
of the Closing, each Stockholder shall sell, transfer, convey, assign and
deliver to Purchaser, and Purchaser shall purchase, acquire and accept from each
Stockholder, all of the Shares owned by each such Stockholder, free and clear of
any and all Liens.


SECTION 2.2.  Purchase Price.  In consideration for the Shares, Purchaser shall
pay to the Stockholders, on a pro-rata basis, the aggregate purchase price (the
“Purchase Price”) of up to Eighteen Million Dollars ($18,000,000) subject to the
terms and conditions of Section 2.3 and subject to the post-Closing adjustment
in accordance with the terms of Section 2.4, which Purchase Price shall be
payable as follows:


 
8

--------------------------------------------------------------------------------

 


(a)           On the Closing Date, Purchaser shall pay to the Stockholders, on a
pro-rata basis, cash in the amount of Eight Million Five Hundred Thousand
Dollars ($8,500,000) (the “Closing Cash Payment”), which shall be paid by wire
transfer of immediately available funds to one or more bank accounts designated
in writing by each of the Stockholders immediately prior to the Closing.


(b)           On the Closing Date, Purchaser shall issue to and hold pending
release to the Stockholders pursuant to the terms of this Section 2.2(b) and
Article VI, 233,584 shares of Purchaser’s common stock in the name of each of
the Stockholders (the number of such shares to be issued to the Stockholders on
a pro-rata basis), which shares have an agreed upon aggregate fair market value
of Four Million Five Hundred Thousand Dollars ($4,500,000) (the “Stock
Consideration”).  Subject to the offset rights set forth in Section 6.12 and the
terms of Section 6.11, the Stock Consideration (i) shall be held in escrow by
Purchaser and shall be available to satisfy the indemnification obligations of
the Stockholders pursuant to the terms of Article VI, and (ii) shall be released
from escrow to the Stockholders (on a pro rata basis) on the second anniversary
of the Closing Date.  Each of the Stockholders shall be entitled to vote such
Stockholder’s pro rata portion of the shares of Stock Consideration and receive
any dividends (to the extent declared by Purchaser) with respect thereto during
such hold-back or escrow period to the extent such shares are not forfeited in
accordance with the terms of Article VI.


SECTION 2.3.  Earn-out Payments and Adjustments.


(a)           Subject to the terms and conditions of Article VI to the extent
that, during the period commencing January 1, 2008 through and including
December 31, 2009 (the “Initial Earn-out Period”), the EBITDA of the Company on
a stand-alone basis, computed in accordance with GAAP, as applied by the Company
and in accordance with the methodology set forth on Appendix 1, is between Four
Million Six Hundred Thousand Dollars ($4,600,000) and Seven Million Dollars
($7,000,000), then Purchaser shall pay to the Stockholders, on a pro rata basis,
a pro rata cash amount of up to Two Million Dollars ($2,000,000) (the “Initial
Earn-out Payment”); provided, however, that no Initial Earn-out Payment shall be
paid until the EBITDA of the Company on a stand-alone basis for the Initial
Earn-out Period is greater than Four Million Nine Hundred Thousand Dollars
($4,900,000) in the aggregate.  By way of example, if the EBITDA of the Company
on a stand-alone basis for the Initial Earn-out Period is Six Million Dollars
($6,000,000), then the amount of the Initial Earn-out Payment due shall be One
Million One Hundred Sixty Six Thousand Six Hundred Sixty Six Dollars
($1,166,666) or approximately 58.3% of Two Million Dollars ($2,000,000).


(b)           Subject to the terms and conditions of Article VI, to the extent
that, during the period commencing January 1, 2008 through and including
December 31, 2010 (the “Second Earn-out Period”), the EBITDA of the Company on a
stand-alone basis, computed in accordance with GAAP, as applied by the Company
and in accordance with the methodology set forth on Appendix 1, is between Seven
Million Three Hundred Thousand Dollars ($7,300,000) and Twelve Million Three
Hundred Thousand Dollars ($12,300,000), then Purchaser shall pay to the
Stockholders, on a pro rata basis, a pro rata cash amount of up to Three Million
Dollars ($3,000,000) (the “Second Earn-out Payment” and together with the
Initial Earn-out Payment, the “Earn-out Payments”); provided, however, that no
Second Earn-out Payment shall be paid until the EBITDA of the Company on a
stand-alone basis for the Second Earn-out Period is greater than Eight Million
Dollars ($8,000,000) in the aggregate.  By way of example, if the EBITDA of the
Company on a stand-alone basis for the Second Earn-out Period is Ten Million
Dollars ($10,000,000), then the amount of the Second Earn-out Payment due shall
be One Million Six Hundred Twenty Thousand Dollars ($1,620,000) or approximately
54% of Three Million Dollars ($3,000,000).


 
9

--------------------------------------------------------------------------------

 


(c)           Within ninety (90) days after the end of the Initial Earn-out
Period or the Second Earn-out Period, as applicable, Purchaser shall deliver to
the Executives a schedule setting forth (i) Purchaser’s calculation of the
EBITDA of the Company for the applicable earn-out period together with a written
explanation and analysis in reasonable detail of each component thereof and any
adjustments thereto, and (2) the resulting Earn-out Payments, if any, payable to
the Stockholders.  The Executives shall have thirty (30) days from receipt of
any such schedule to accept or reject in writing Purchaser’s calculation of the
EBITDA of the Company and the Earn-out Amounts, which acceptance or rejection
shall be furnished to Purchaser within such thirty (30) day period.  If
Purchaser does not receive any such written notice from the Executives within
such thirty (30) day period, the Executives and the other Stockholders shall be
deemed to have accepted Purchaser’s calculation of the EBITDA of the Company and
the Earn-out Payments and such calculation shall be conclusive, final and
binding upon the Executives and the other Stockholders.  If the Executives’
reject such calculation, the Executives will provide Purchaser, together with
the Executives’ notice of rejection, a written explanation of the basis of such
rejection, specifying in reasonable detail the particulars of the Executives’
disagreement with Purchaser’s calculation of the EBITDA of the Company and the
Earn-out Payments and the Executives’ proposed alternative calculations.  The
Executives and Purchaser shall use their respective reasonable best efforts for
a period of fifteen (15) days after the Executives deliver such rejection notice
to Purchaser to resolve such disagreement.  If the Executives and Purchaser fail
to resolve such disagreement within such fifteen (15) day period, then the
subject of such disagreement shall be resolved in accordance with the procedures
set forth in Section 2.3(d).


(d)           If the Executives and Purchaser are unable to reach a resolution
within fifteen (15) days after delivery by the Executives of the rejection
notice, the Executives and Purchaser shall submit such disagreement for final
binding resolution to an independent accounting firm mutually acceptable to the
Executives and Purchaser (the “Arbitrating Accountants”), who shall be engaged
to provide a conclusive, final and binding resolution of the unresolved
dispute.  The Executives and Purchaser shall each be entitled to make a
presentation to the Arbitrating Accountants pursuant to procedures to be agreed
to among the Executives, Purchaser and the Arbitrating Accountants, advocating
the merits of the position espoused by such Party and the Arbitrating
Accountants shall be required to resolve the dispute with respect to the EBITDA
of the Company and the Earn-out Payments within fifteen (15) days
thereafter.  The determination of the Arbitrating Accountants shall be final and
binding upon the Parties, absent fraud.  The fees and expenses of the
Arbitrating Accountants shall be shared equally by and between the Executives
and the other Stockholders, on the one hand, and Purchaser, on the other hand.


(e)           Purchaser shall pay to the Stockholders, on a pro rata basis, by
wire transfer of immediately available funds, the applicable Earn-out Payment by
no later than three (3) Business Days after the final determination of the
applicable Earn-out Payment is made pursuant to Sections 2.3(c) and 2.3(d), as
applicable.


 
10

--------------------------------------------------------------------------------

 


(f)           The earn-out thresholds set forth in Sections 2.3(a) and 2.3(b)
shall be adjusted to thresholds to be mutually agreed upon by the Company and
the Executives, if, between the Closing Date and the date of the calculation of
the Earn-Out Payments, Purchaser: (i) assesses any unreasonable and
non-customary corporate overhead charges and expenses to the Company in
calculating the EBITDA of the Company that does not benefit the Company and that
is not otherwise agreed to by management of the Company, which agreement shall
not be unreasonably withheld, delayed or conditioned; (ii) requires any material
adverse operational changes to the Company that are not agreed upon by
management of the Company, which agreement shall not be unreasonably withheld,
delayed or conditioned; (iii) calculates the EBITDA of the Company other than in
accordance with the methodology set forth on Appendix 1; or (iv) to the extent
the Purchaser derives additional benefit from the Company, from which the
Company could have derived additional benefit if it had sold such benefit to an
outside third-party on an arm’s length basis, such benefit will be credited to
the EBITDA of the Company as if such benefits were negotiated on an arms-length
basis with Purchaser (by way of example, banner advertisements on behalf of
Purchaser for which no payments are made to the Company).  Notwithstanding the
foregoing, the Parties acknowledge and agree that the provisions of Section
2.3(f)(iv) shall not apply Revenues attributable to the business (excluding the
Business of the Company) of Purchaser (by way of example, Revenue generated by
Purchaser from the sale of its services derived from banner advertisements
placed on the Company’s website).


(g)           The Earn-out Payments shall become immediately due and payable in
full (subject to the internal projections of EBITDA of the Company) in the event
of (x) a Change In Control of the Company in which Purchaser actually receives
consideration in excess of the Purchase Price, or (y) a Change in Control of
Purchaser.


SECTION 2.4.  Post-Closing Adjustment; Resolution Procedure.


(a)           As soon as practicable after the Closing Date, but in no event
more than fifteen (15) Business Days thereafter, the Executives shall prepare
and deliver to Purchaser a balance sheet of the Company as of the Closing Date,
using the form, policies, methodologies and procedures used by the Company in
preparing the Reference Balance Sheet (the “Closing Date Balance Sheet”), along
with a schedule setting forth the Closing Date Amount of the Company as of the
Closing Date (the “Closing Date Amount Schedule”). Subject to the terms and
conditions of Section 2.4(b) below, (i) if the agreed upon Closing Date Amount
is in excess of the Threshold Amount, the Stockholders shall make a cash payment
to Purchaser, on a dollar-for-dollar and pro rata basis, in the amount of such
excess, and (ii) if the agreed upon Closing Date Amount is less than the
Threshold Amount, Purchaser shall make a cash payment to the Stockholders, on a
dollar-for-dollar and pro rata basis, in an amount equal to such difference. The
“Closing Date Amount” shall be an amount as determined in accordance with the
following formula:  [(the aggregate dollar value of the Accounts Receivable of
the Company listed on the Reference Balance Sheet) – (the aggregate dollar value
of the accounts payable of the Company listed on the Reference Balance Sheet)] –
[(the aggregate dollar value of the Accounts Receivable of the Company listed on
the Closing Date Balance Sheet) – (the aggregate dollar value of the accounts
payable of the Company listed on the Closing Date Balance Sheet)]; provided that
the deferred revenue has been recognized or accrued in the ordinary course of
business. The “Threshold Amount” shall be Fifty Thousand Dollars ($50,000).


 
11

--------------------------------------------------------------------------------

 


(b)           Purchaser shall have forty five (45) Business Days from receipt of
the Closing Date Balance Sheet and the Closing Amount Schedule to accept or
reject in writing the Executives’ calculation of the Closing Date Amount, which
acceptance or rejection shall be furnished to the Executives within such forty
five (45) Business Day period.  If the Executives do not receive any such
written notice from Purchaser within such forty five (45) Business Day period,
Purchaser shall be deemed to have accepted the Executives’ calculation of the
Closing Date Amount and such calculation shall be conclusive, final and binding
upon Purchaser and the Stockholders.  If Purchaser rejects such calculation,
Purchaser will provide the Executives, together with Purchaser’s notice of
rejection, a written explanation of the basis of such rejection, specifying in
reasonable detail the particulars of Purchaser’s disagreement with the
Executives’ calculation of the Closing Date Amount and Purchaser’s proposed
alternative calculation.  The Executives and Purchaser shall use their
respective reasonable best efforts for a period of ten (10) days after Purchaser
delivers such rejection notice to the Executives to resolve such
disagreement.  If the Executives and Purchaser fail to resolve such disagreement
within such ten (10) day period, then the subject of such disagreement shall be
resolved in accordance with the resolution procedures set forth in Section
2.3(d).  Any payment made pursuant to the terms of this Section 2.5 shall be
made within five (5) Business Days of the final determination of any
post-closing adjustment.


SECTION 2.5.  Purchase Price – Allocation Among the Stockholders.  The Purchase
Price shall be allocated and paid to each Stockholder based upon, and the phrase
“on a pro rata basis” when used in this Agreement with respect to each
Stockholder shall mean, the percentage set forth below following such
Stockholder’s name:


Name
Percentage
David
54.53%
James
36.36%
Charles
8.09%
Idleman Estate
1.02%



SECTION 2.6.  Franchise Taxes.  When due and payable, the Stockholders shall pay
to Purchaser, all corporate franchise Taxes imposed by any Tax
Authority  (whether or not such Taxes are due and payable as of the Closing Date
with respect to the operation of the Company (“Franchise Taxes”) for any period
through and including the Closing Date.


SECTION 2.7.  Transfer Taxes.  All Transfer Taxes imposed by any Tax Authority
with respect to any transaction contemplated by this Agreement (if any) shall be
duly and timely paid by the Stockholders, who shall also duly and timely file
all Tax Returns in connection with such Transfer Taxes.  The Stockholders shall
give a copy of each such Tax Return to Purchaser for its review with sufficient
time for comments prior to filing, and shall give Purchaser a copy of such Tax
Return as filed, together with proof of payment of the Transfer Tax shown
thereon, promptly after filing.


 
12

--------------------------------------------------------------------------------

 


SECTION 2.8.  Closing.  Upon the terms and subject to the conditions hereof, the
closing of the transactions contemplated by this Article II (the “Closing”)
shall be held at the offices of Loeb & Loeb LLP, 10100 Santa Monica Boulevard,
Suite 2200, Los Angeles, California, at 10:00 a.m. (P.S.T) on the second (2nd)
Business Day following the satisfaction or waiver of all conditions to the
obligations of the Parties set forth in Article VII (other than conditions which
are not capable of being satisfied until the Closing Date), or at such other
place or at such other time as the Executives and Purchaser may mutually agree
upon in writing (the date on which the Closing takes place being the “Closing
Date”). The Closing shall be deemed effective as of 11:59 p.m. (P.S.T) on the
Closing Date.


SECTION 2.9.  Transactions at Closing.  At or immediately prior to the Closing,
the following shall occur:


(a)           Purchaser shall pay the Closing Cash Payment to the Stockholders
(on a pro rata basis) by wire transfer in immediately available funds;


(b)           Purchaser shall have delivered to the Executives the certificate
required to be delivered pursuant to Section 7.1(a) hereof;


(c)           The Stockholders shall deliver to Purchaser the certificates
representing the Shares, endorsed in blank or accompanied by executed blank
stock powers;


(d)           Each of the Executives shall deliver executed Employment
Agreements and Non-compete Agreements;


(e)           The Company shall deliver to Purchaser a certificate of the
Secretary of the Company certifying as to (i) the consent of the Company’s Board
of Directors and the Stockholders authorizing this Agreement and the
transactions contemplated hereby, (ii) the Company’s Certificate of
Incorporation, and (iii) the Company’s bylaws, as amended (the “Secretary’s
Certificate”)


(f)            The Company shall provide Purchaser with a certificate of good
standing with respect to the Company (as to the Company’s corporate existence
and its payment of Franchise Taxes) issued by the Secretary of State of the
State of Delaware;


(g)           The Company shall have terminated the Company’s 2000 Stock Option
Plan (the “Stock Option Plan”);


(h)           The Company and the Executives shall have terminated that certain
Shareholders Agreement of the Company, entered into during the 2000 calendar
year, by and among the Company and the Stockholders (the “Stockholders’
Agreement”);


(i)            The Company shall have terminated all of the Company Benefit
Plans, if any;


(j)            The Company shall deliver to the Purchaser all of the Books and
Records of the Company;


 
13

--------------------------------------------------------------------------------

 


(k)           Each of David, James and Charles shall have delivered to Purchaser
a resignation letter, in form and substance satisfactory to Purchaser, pursuant
to which each of David, James and Charles shall have resigned as directors of
the Company effective as of the Closing;


(l)            Each of David and James shall have delivered to Purchaser a
resignation letter, in form and substance satisfactory to Purchaser, pursuant to
which David shall have resigned as President and Treasurer of the Company and
James shall have resigned a Secretary of the Company effective as of the
Closing;


(m)           The Company, the Stockholders and the Company’s Board of Directors
shall have taken all action necessary on the part of the Company, the
Stockholders and the Company’s Board of Directors to appoint John Ueberroth and
Jeffrey D. Thomas as directors of the Company effective as of the Closing;


(n)           The Company, the Stockholders and the Company’s Board of Directors
shall have taken all action necessary on the part of the Company, the
Stockholders and the Company’s Board of Directors to amend the Company’s bylaws
to the reasonable satisfaction of Purchaser;


(o)           The Company and the Executives shall deliver to Purchaser the
certificates required to be delivered pursuant to Section 7.2(a) and Section
7.2(b) hereof;


(p)           David and the Company shall have taken all action necessary on the
part of David and the Company to assign all of David’s ownership rights in and
to the domain names and URLs listed in Section 3.19 of the Company’s Disclosure
Schedule to the Company;


(q)           The Company shall have taken all action necessary to qualify the
Company to conduct business as a foreign corporation in the State of California;
and


(r)            The Stockholders shall deliver, or cause the Company to deliver,
to Purchaser any and all other assignments, documents, instruments and
conveyances requested by Purchaser to effect the consummation of the
transactions contemplated by this Agreement.


ARTICLE III


REPRESENTATIONS AND WARRANTIES
OF THE COMPANY AND THE EXECUTIVES


Except as disclosed in a document referring specifically to the representations
and warranties in this Agreement which identifies by section number the section
and subsection to which such disclosure relates (provided, however, that the
Company shall be deemed to have adequately disclosed with respect to any section
or subsection matters that are clearly described elsewhere in such document if a
reasonably prudent reader can understand the applicability of such disclosure to
such non-referenced sections or subsections and the Company has not
intentionally omitted any required cross references) and is delivered by the
Company to Purchaser prior to or simultaneous with the execution of this
Agreement (the “Company’s Disclosure Schedule”), the Company and each of the
Executives, jointly and severally, hereby represents and warrants to Purchaser
as follows:


 
14

--------------------------------------------------------------------------------

 


SECTION 3.1.  Organization and Good Standing.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, has all requisite power to own, lease and operate its assets,
properties and business and to carry on its business as conducted during the
twelve (12) month period prior to the date hereof, as now conducted and as
proposed to be conducted; and is duly qualified or licensed to conduct business
as a foreign corporation and is in good standing in every jurisdiction in which
the nature of the Business or the location of its properties requires such
qualification or licensing, except for such jurisdictions where the failure to
so qualify or be licensed would not have any adverse effect on the
enforceability of any of the Company’s Contracts or the Company’s ability to
bring or defend lawsuits, or a Material Adverse Effect.  The Company’s
Disclosure Schedule sets forth all jurisdictions in which the Company is
qualified or licensed to conduct business as a foreign corporation.


SECTION 3.2.  Authority and Enforceability.  The Company has all requisite
corporate power and authority to execute and deliver this Agreement and the
other Company Documents and perform its obligations hereunder and
thereunder.  The execution and delivery by the Company of this Agreement and the
other Company Documents and the performance by the Company of the Company’s
obligations hereunder and thereunder have been duly authorized by all requisite
corporate action on the part of the Company.  This Agreement and the other
Company Documents have been duly executed and delivered by the Company and,
assuming due authorization, execution and delivery by Purchaser, constitute the
legal, valid and binding agreements of the Company, enforceable against the
Company in accordance with their respective terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar Laws relating to or affecting creditors’ rights generally and
general equitable principles (whether considered in a proceeding in equity or at
law).


SECTION 3.3.  Non-Contravention; Third Party Consents.  Except as set forth in
the Company’s Disclosure Schedule, the execution, delivery and performance by
the Company of this Agreement and the other Company Documents do not and will
not (a) violate, conflict with or result in the breach of any provision of the
Certificate of Incorporation, bylaws or other charter documents of the Company,
(b) conflict with or violate any Law or Governmental Order applicable to the
Company, the Stockholders or any of their assets, (c) conflict with, result in
any breach of, constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, or give to others any
rights of termination, amendment or acceleration of, or result in the creation
of any Lien or other encumbrance on the Shares or the assets of the Company
pursuant to, any note, bond, mortgage or indenture, contract, agreement, lease,
license, permit or franchise to which the Company is a party or by which any of
its assets is bound or affected, or (d) require the consent or notification of
any third party under any note, bond, mortgage or indenture, contract, license,
permit or franchise to which the Company or any of the Stockholders is a party
or by which any of the Company’s assets is bound or affected (any such notices
and consents being referred to collectively as the “Required Consents”).


 
15

--------------------------------------------------------------------------------

 


SECTION 3.4.  Subsidiaries.  The Company does not own, directly or indirectly,
any interest or investment (whether equity or debt) in any Person.


SECTION 3.5.  Capitalization.  The authorized capital stock of the Company
consists of 10,000,000 shares of common stock, $0.001 par value per share, of
which 975,555 shares of common stock are issued and outstanding, and 1,000,000
shares of preferred stock, $0.001 par value per share, of which no shares of
preferred stock are issued and outstanding.  All such issued and outstanding
shares are duly authorized, validly issued and outstanding, are fully paid and
nonassessable, are not subject to any right or rescission or preemptive rights
and have been offered and sold by the Company in full compliance with all
registration or qualification requirements (or applicable exceptions therefrom)
of applicable federal and state securities laws.  A list of all holders of
outstanding securities of the Company and the number of shares held by each as
of the date of this Agreement, is set forth in the Company’s Disclosure
Schedule, and except for such issued and outstanding shares, there are no shares
of capital stock or other securities or other equity interests of the Company
issued or outstanding.  The Stockholders own all of the issued and outstanding
capital stock of the Company.  There are no issued and outstanding warrants and
options (under the Stock Option Plan or otherwise) to purchase or acquire any of
the Company’s securities.  Except as indicated in the Company’s Disclosure
Schedule:


(a)           there are no outstanding subscriptions, warrants, options, calls,
agreements or commitments of any character relating to or entitling any Person
to purchase or otherwise acquire any capital stock (including the Shares) or
other securities or other equity interests of the Company;


(b)           the Company is not a party or subject to any agreement or
understanding, and there is no agreement or understanding between any Persons
that affects or related to the voting or giving of written consents with respect
to an security or voting by a director of the Company;


(c)           there are no outstanding obligations or securities convertible
into or exchangeable for shares of any capital stock (including the Shares) or
other securities or other equity interests of the Company or any commitments of
any character relating to or entitling any person to purchase or otherwise
acquire any such obligations or securities; and


(d)           there are no other commitments of any kind or type for the
issuance of any capital stock (including the Shares) or other securities or
other equity interests of the Company.


SECTION 3.6.  Financial Statements and Condition.  The Company’s Disclosure
Schedule sets forth (a) the unaudited balance sheet of the Company as of
December 31, 2007, and the related statements of income and retained earnings
and changes of financial position for the fiscal year then ended, (b) the
unaudited balance sheet of the Company as of December 31, 2006, and the related
statements of income and retained earnings and changes of financial position for
the fiscal year then ended, and (c) the unaudited balance sheet as of February
29, 2008 (“Reference Balance Sheet”), and statements of income of the Company
for the three (3) months ended March 31, 2008 (collectively, the “Financial
Statements”).  Except as set forth on the Company’s Disclosure Schedule, the
Financial Statements: (i) were prepared in accordance with the Books and Records
of the Company and, to the Company’s Knowledge, in accordance with GAAP; (ii)
fairly present the Company’s financial condition and the results of its
operations as of the relevant dates thereof and for the periods covered thereby;
(iii) contain and reflect all necessary adjustments and accruals for a fair
presentation of the Company’s financial condition and the results of operations
covered by the Financial Statements; (iv) contain and reflect adequate
provisions for all reasonably anticipate liabilities for applicable Taxes; and
(v) with respect to contracts and commitments for the sale of goods or the
provision of services by the Company, contain and reflect adequate reserves for
all reasonably anticipated material losses and costs and expenses in excess of
expected receipts.


 
16

--------------------------------------------------------------------------------

 


(a)           No Undisclosed Liabilities.  Except for (i) those Liabilities
specifically reflected or reserved against on the Reference Balance Sheet, (ii)
those Liabilities otherwise disclosed in the Company’s Disclosure Schedule, and
(iii) those Liabilities reflected on the Closing Balance Sheet, all of which
were incurred by the Company since the date of the Reference Balance Sheet in
the ordinary course of business and consistent with past practices in an amount
not to exceed Twenty-Five Thousand Dollars ($25,000) in the aggregate (all such
Liabilities other than: (w) all Taxes and fees payable for the period through
and including the Closing Date with respect the Company’s failure to be
qualified to conduct business in the States of California and Connecticut, as
well as all penalties and interest with respect thereto (collectively, “Foreign
Business Tax Liabilities”), (x) those Liabilities for Taxes payable for the
Pre-Closing, including without limitation, Liabilities for Taxes (and any
penalties or interest in connection therewith) in the States of California, New
Jersey, Connecticut, Massachusetts and Missouri, (y) Tax withholding and any
other Taxes and any penalties and interest payable in connection therewith
payable to the State of California for the period through and including the
Closing Date (“California Taxes”), and (z) all brokerage, finder’s, commitments
or other fees or commissions in connection with this Agreement or the
transactions contemplated hereby (“Broker’s Fees”); the foregoing being referred
to collectively as the “Assumed Liabilities”), the Company does not have, as of
the date hereof, any direct or indirect indebtedness, liability, claim, loss,
damage, deficiency, obligation or responsibility, known or unknown, liquidated
or unliquidated, accrued, absolute, contingent or otherwise, and whether or not
of a kind required by GAAP to be set forth on a financial statement.


(b)           Accounts Receivable.  The Company’s Disclosure Schedule sets forth
a complete and accurate schedule of the Accounts Receivable of the Company as of
the date of the Reference Balance Sheet.  All Accounts Receivable of the Company
accrued on the Reference Balance Sheet and all Accounts Receivable of the
Company existing as of the date hereof resulted from valid sales in the ordinary
course of business and were, and are, subject to no valid offsets or
counterclaims.  Except as set forth in the Company’s Disclosure Schedule, all
such Accounts Receivable were, and are, owned by the Company free and clear of
any Liens.


(c)           Accounts Payable.  The Company’s Disclosure Schedule sets forth a
true and correct aged list of all accounts payable of the Company as of the date
of the Reference Balance Sheet in excess of Five Thousand Dollars ($5,000) to
any one (1) payee.  Since the date of the Reference Balance Sheet all accounts
payable of the Company have been incurred in the ordinary course of business and
consistent with past practices.


 
17

--------------------------------------------------------------------------------

 


(d)           Books of Account.  The books of account of the Company are stated
in reasonable detail and accurately reflect in all material respects the
transactions of the Company as required by GAAP.


SECTION 3.7.  Governmental Consents.  The execution, delivery and performance by
the Company of this Agreement and the Company Documents do not and will not
require any consent, approval, authorization or other order of, action by,
filing with or notification to any Governmental Authority.


SECTION 3.8.  Brokers.  Except as described in the Company’s Disclosure
Schedule, no Person is entitled to any brokerage, finder’s, commitment or other
fee or commission in connection with this Agreement or the transactions
contemplated hereby based upon any agreements or arrangements or commitments,
written or oral, made by or on behalf of the Company or any of its Affiliates.


SECTION 3.9.  Properties, Contracts and Other Data.  The Company’s Disclosure
Schedule contains a true and complete statement, listing and description of the
following:


(a)           A schedule for the current fiscal quarter of all prepayments,
prepaid expenses, advances to employees, credits from suppliers, deposits and
the like (the “Prepayments”) as generated by the Company’s internal information
systems in the ordinary course of business, as of the date set forth thereon,
and showing each of the Prepayments having any book value on the Books and
Records of the Company as of such date;


(b)           All material written or oral consulting, work for hire and
independent contractor agreements with, or similar commitments to, authors,
consultants and independent contractors of the Company to which the Company is a
party or to which any of the Company’s assets may be subject;


(c)           All other existing written or oral agreements, contracts,
certificates, licenses, leases, purchase orders, options, notes, guarantees,
letters of credit, or other commitments to which the Company is a party, or to
which any of the Company’s assets are subject, except (i) contracts or
commitments otherwise listed in the Company’s Disclosure Schedule, (ii) other
than work for hire agreements, contracts or commitments, or any related group of
contracts or commitments, involving a liability, whether actual or contingent,
of or to the Company of less than Seven Thousand Five Hundred Dollars ($7,500),
and (iii) contracts for the purchase or sale of merchandise, goods or services
entered into in the ordinary course of business consistent with its past
practices the performance of which by the Company will extend either over a
period of less than one (1) year from the date of such contract or are
cancellable or terminable within one (1) year from the date of such contract
without penalty;


(d)           All written or oral contracts or arrangements (unless the
particular provision described below is expressly contained in another document
otherwise identified in the Schedules hereto) to which the Company is a party or
to which any of the Company’s assets are subject, which (i) contains any
covenant not to compete, covenant of non-solicitation or similar restrictive
covenant or otherwise significantly restricts the nature of the business
activities in which the Company may engage or the customers, vendors or
employees it may have, (ii) with respect to existing Accounts Receivable in
excess of Five Thousand Dollars ($5,000), provides for the extension of credit
on terms other than payment within ninety (90) days of invoice, (iii) provides
for a guaranty by the Company, or (iv) contains a right of first refusal in
favor of another Person;


 
18

--------------------------------------------------------------------------------

 


(e)           The top ten (10) vendors and content providers of the Company
ranked by aggregate purchases or revenue share during fiscal year ended December
31, 2007, together with the aggregate amounts spent with each such vendor during
such fiscal year;


(f)           Any governmental permit, license or registration held by the
Company; and


(g)           All insurance policies held by the Company.


Except as otherwise set forth in the Company’s Disclosure Schedule, no breach
of, or default by the Company under any item referred to in the Company’s
Disclosure Schedule in response to clauses (b), (c) and (d) above or under any
Labor Agreement (each, a “Contract”) (or event which would, with the passage of
time, notice or both, constitute a breach or default) has occurred, and each
such Contract remains in full force and effect.


SECTION 3.10.  Absence of Differences from Schedules.  Except as is contemplated
by this Agreement or as otherwise disclosed in the Company’s Disclosure
Schedule:


(a)           No Material Adverse Change.  Since the date of the Reference
Balance Sheet, except for (i) changes in the general economic climate in which
the Company operates the Business, including without limitation the possible
economic recession into which the United States may be entering and the current
credit market disruptions), and (ii) changes contemplated or permitted by this
Agreement or that relate to the execution of this Agreement or the transactions
contemplated herein, including, without limitation, the fact that Purchaser will
own and operate the Company following the Closing, there has not been:


(i)             any material event out of the ordinary course of business
affecting the operations or financial condition of the Company;


(ii)            any material entry into, modification or termination by the
Company of any Contract, other than in the ordinary course of business;


(iii)           any material casualty, damage, destruction or loss;


(iv)           any default or breach by the Company under any Contract;


(v)           any sale or other disposition of any asset of the Company having a
net book value in excess of Five Thousand Dollars ($5,000), or any mortgage,
pledge or imposition of any encumbrances on any asset of the Company, other than
in the ordinary course of business and consistent with past practices;


 
19

--------------------------------------------------------------------------------

 


(vi)           declaration or payment of dividends or other distribution to the
Company’s stockholders or upon or in respect of any shares of its capital stock,
or purchase, retirement or redemption any of the Company’s shares of capital
stock or other securities;


(vii)          any material change made in executive compensation levels or in
the manner in which the Company’s employees are compensated or in benefits
provided to such employees;


(viii)         any change in the Company’s accounting methods, procedures or
practices (including, without limitation, any change in depreciation or
amortization policies or rates) or any revaluation of any of the Company’s
assets;


(ix)           any entry by the Company into any transaction, contract or
commitment other than in the ordinary course of its business and consistent with
past practices;


(x)            any loss by the Company of one (1) or more clients that generated
revenue in the 2007 and/or 2008 to the Company of more than Fifteen Thousand
Dollars ($15,000), in the aggregate, or received notice of any impending loss;
or


(xi)           any express or deemed Tax election by the Company, filing by the
Company of any amended Tax Return, agreement to an extension or waiver of the
statute of limitations with respect to the assessment or determination of Taxes
owed by the Company, entry by the Company into any closing agreement with
respect to any Tax, any surrender by the Company of any right to claim a Tax
refund, or any settlement or compromise by the Company regarding any liability
with respect to Taxes.


(b)           Litigation.  The Company’s Disclosure Schedule sets forth an
accurate and complete description of every pending or, to the Company’s
Knowledge threatened, adverse claim, audit, dispute, governmental investigation,
suit, action (including, without limitation, any non-judicial real or personal
property foreclosure action), arbitration, legal, administrative or other
proceeding of any nature, domestic or foreign, criminal or civil, at law or in
equity, by or against or otherwise affecting the Company, the Business, or the
Company’s operations, properties, financial conditions or prospects.  The
Company has delivered to Purchaser copies of all relevant court papers and other
documents relating to the matters referred to in the Company’s Disclosure
Schedule, and the Company’s Disclosure Schedule also sets forth a description of
the current status of each such matter.  Except as disclosed in the Company’s
Disclosure Schedule:


(i)             no such matter or matters, if decided adversely to the Company,
individually or in the aggregate, would or could reasonably be expected to have
a Material Adverse Effect;


(ii)            the Company is not in default with respect to any Governmental
Order by which it is bound or to which its property is subject and there exists
no Governmental Order enjoining or requiring the Company to take any action of
any kind with respect to the Business;


 
20

--------------------------------------------------------------------------------

 


(iii)           neither the Company, nor any officer, director, stockholder or
employee of the Company, has been permanently or temporarily enjoined by any
Governmental Order from engaging in or continuing any conduct or practice in
connection with the Company; and


(iv)           to the Company’s Knowledge, no basis exists for any claim, audit,
investigation, suit or proceeding which, if decided adversely to the Company
would or could reasonably be expected to have a Material Adverse Effect.


In addition, the Company’s Disclosure Schedule sets forth a description of any
and all audits that were commenced or threatened against the Company, and
resolved, settled or compromised during the period January 1, 2006 through the
date of this Agreement, and the terms and conditions of such resolution,
settlement or compromise.


(c)           Compliance with Laws.  The Company (i) has received no notice as
yet unremedied of any violation of any Laws applicable to the Company or its
operations or with respect to which compliance is a condition of engaging in the
Business, (ii) is in compliance with all Laws, including without limitation, all
Environmental Laws and Orders, and (iii) has all permits, licenses and other
governmental authorizations necessary to conduct the Business as presently
conducted and proposed to be conducted.


(d)           Title.  The Company at the Closing will have good and marketable
title in and to all of the Company’s assets, free and clear of any and all
Liens.


SECTION 3.11.  Taxes.


(a)           Except as set forth in the Company’s Disclosure Schedule, the
Company has (i) duly and timely filed all Tax Returns required to be filed by
the Company on or prior to the date hereof, which Tax Returns are true, correct
and complete, and (ii) duly and timely paid all Taxes due and payable in respect
of all periods up to and including the date hereof, and has made adequate
provision on its Books and Records (including the Reference Balance Sheet) in
accordance with GAAP for any such Tax which is not yet due.  Prior to the
Closing Date, the Company shall provide Purchaser with a schedule which sets
forth each Taxing jurisdiction in which the Company has filed or is required to
file Tax Returns and a copy of such Tax Returns as have been requested by
Purchaser.  Any Tax Returns filed subsequent thereto were consistent with the
Tax Returns furnished to the Purchaser and did not make, amend or terminate any
election with respect to any Tax or change any accounting method, practice or
procedure.  The Company has complied with all applicable Laws relating to the
reporting, payment, collection and withholding of Taxes and has duly and timely
withheld or collected, paid over and reported all Taxes required to be withheld
or collected by the Company on or before the date hereof.


Except as set forth in the Company’s Disclosure Schedule, (i) no Taxing
Authority has asserted any adjustment that could result in an additional Tax for
which the Company is or may be liable or that could result in a Lien on any of
its assets which has not been fully paid or adequately provided for on the
Reference Balance Sheet (collectively, “Tax Liability”), or which adjustment, if
asserted with respect to another period, would result in any Tax Liability, (ii)
there is no pending audit, examination, investigation, dispute, proceeding or
claim (collectively, “Tax Proceeding”) relating to any Tax Liability and to the
Company’s Knowledge, no Taxing Authority is contemplating such a Tax Proceeding
and there is no basis for any such Tax Proceeding, (iii) no statute of
limitations with respect to any Tax has been waived or extended (unless the
period to which it has been waived or extended has expired), (iv) there is no
outstanding power of attorney authorizing anyone to act on behalf of the Company
in connection with any Tax Liability, Tax Return or Tax Proceeding relating to
any Tax, (v) there is no outstanding closing agreement, ruling request, request
to consent to change a method of accounting, subpoena or request for information
with or by any Taxing Authority with respect to the Company, its income, assets
or business, or any Tax Liability, (vi) the Company is not required to include
any adjustment under Section 481 of the Code (or any corresponding provision of
applicable Law) in income for any period ending after the date of the Reference
Balance Sheet Date, (vii)  the Company is not and has never been a party to any
Tax sharing or Tax allocation agreement, arrangement or understanding, (viii)
the Company is not and has never been included in any consolidated, combined or
unitary Tax Return, (ix) all taxable periods for the assessment or collection of
any Tax Liability are closed by agreement or by operation of the normal statute
of limitations (without extension) or will close by operation of the normal
statute of limitations for such Taxes (in each case determined without regard to
any omission, fraud or other special circumstance other than the timely filing
of the Tax Return), (x) the Company will not be required to include any item of
income, or exclude any item of deduction, for any taxable period (or portion
thereof) ending after the Closing Date as a result of any: (A) inter-company
transactions or excess loss accounts described in Treasury regulations under
Section 1502 of the Code (or any similar provision of applicable Law), (B)
installment sale, open transaction or use of a completed contract method of
accounting with respect to any transaction that occurred on or prior to the
Closing Date, or (C) prepaid amount received on or prior to the Closing Date,
and (xi) no Taxing Authority has ever asserted that the Company should file a
Tax Return in a jurisdiction where it does not file.


 
21

--------------------------------------------------------------------------------

 


(b)           The Company is not a party to any agreement, contract or
arrangement for services that would result, individually or in the aggregate, in
the payment of any amount that would not be deductible by the Company by reason
of Section 162, 280G or 404 of the Code.  The Company is not a “consenting
corporation” within the meaning of Section 341(f) of the Code (as in effect
prior to the repeal of such provision).  The Company does not have any plan,
arrangement or agreement providing for deferred compensation that is subject to
Section 409A(a) of the Code or any asset, plan, arrangement or agreement that is
subject to Section 409A(b) of the Code.  The Company does not have any
“tax-exempt bond financed property” or “tax-exempt use property” within the
meaning of Section 168(g) or (h), respectively, of the Code.  None of the assets
of the Company is required to be treated as being owned by any other Person
pursuant to the “safe harbor” leasing provisions of Section 168(f)(8) of the
Internal Revenue Code of 1954, as in effect prior to the repeal of said leasing
provisions.  The Company has never made or been required to make an election
under Section 338 of the Code (except as required by this Agreement).  During
the last two (2) years, the Company has not engaged in any exchange under which
gain realized on the exchanged was not recognized under Section 1031 of the
Code.  The Company has not constituted a “distributing corporation” or a
“controlled corporation” under Section 355 of the Code in any distribution in
the last two (2) years or pursuant to a plan or series of related transactions
(within the meaning of Code Section 355(e)) with the transactions contemplated
by this Agreement.  The Company is not and has never been a “personal holding
company” (within the meaning of Code Section 542), a shareholder in a
“controlled foreign corporation” (within the meaning of Code Section 957), in a
“foreign personal holding company” (within the meaning of Code Section 552), or
in a “passive foreign investment company” (within the meaning of Code Section
1297), or an owner in any entity treated as a partnership or disregarded entity
for federal income Tax purposes.  The Company does not have and has never had a
fixed place of business or permanent establishment in any foreign country.  None
of the outstanding indebtedness of the Company constitutes indebtedness to which
any interest deduction may be disallowed under Section 163(i), 163(l), 265 or
279 of the Code or under any other provision of applicable Law.  The Company has
not been a “United States real property holding corporation” (within the meaning
of Code Section 897(c)(2)) at any time during the applicable period specified in
Section 897(c)(1)(A)(ii) of the Code.  The Company has not entered into any
“reportable transaction” (within the meaning of Code Section 6707A or Treasury
Regulations Section 1.6011-4 or any predecessor thereof).  In the case of any
transaction that could result in a “substantial understatement of income tax”
(within the meaning of Code Section 6662(d)) if the claimed Tax treatment were
disallowed, the Company has “substantial authority” (within the meaning of Code
Section 6662(d)) for the claimed treatment, or in the case of a transaction
other than a “tax shelter” (within the meaning of Code Section
6662(d)(2)(C)(ii)), has “adequately disclosed” (within the meaning of Code
Section 6662(d)) the relevant facts affecting the tax treatment on its income
Tax Return.


 
22

--------------------------------------------------------------------------------

 


(c)           The Company elected to be treated as an S corporation for federal
income Tax purposes as of January 1, 2006 and such election is effective for
such Tax year and each Tax year thereafter up to and including the Closing
Date.  The Company’s Disclosure Schedule sets forth each other jurisdiction for
which the Company has an S election (or similar election) in effect, including
the jurisdiction, the effective date of the election, the date of any
termination of such election and the cause of such termination, and whether such
election is still in effect.  Except as set forth in the Company’s Disclosure
Schedule, there is no Tax Liability under Section 1363(d), 1374 or 1375 of the
Code or any similar provision of applicable Law.  Prior to the effective time of
the Closing, none of the Stockholders nor the Company shall take any action or
fail to take any action which could result in the termination or revocation of
any S election (or similar election).


SECTION 3.12.  Labor and Employment Matters.


(a)           Labor Matters.  There are, and during the past three (3) years
there have been, no unfair labor practice complaints, labor strikes,
arbitrations, disputes, work slowdowns or work stoppages pending or, to the
Company’s Knowledge, threatened, between the Company and any of its employees,
current or former.  Each employee of the Company is an “at-will” employee, and
the employment of each such employee may be terminated immediately by the
Company without liability, notice or severance, except as otherwise provided by
statute or decisional authority.


(b)           Labor Agreements. The Company’s Disclosure Schedule sets forth a
true and current list of all of the Labor Agreements of the Company, other than
Company Benefit Plans.  The Company’s Disclosure Schedule also includes a true
and complete schedule listing the names, total annual compensation, total
accrued vacation and other fringe benefits of each person employed by the
Company presently receiving compensation aggregating in excess of Twenty Five
Thousand Dollars ($25,000) per year. Except as set forth in the Company’s
Disclosure Schedule:


 
23

--------------------------------------------------------------------------------

 


(i)             the Company does not have any employees; and


(ii)            the Company does not have any material labor relations problems.


(c)           Compliance with Labor Laws and Agreements.  Except as disclosed in
the Company’s Disclosure Schedule, the Company has complied in all material
respects with all of its Labor Agreements and all applicable Laws and
Governmental Orders relating to the employment of labor, including those related
to wages, hours, collective bargaining and the payment and withholding of Taxes
and other sums as required by appropriate Governmental Authorities and has
withheld and paid to the appropriate Governmental Authorities, or is holding for
payment not yet due to such Governmental Authorities, all amounts required to be
withheld from such employees of the Company and is not liable for any arrears of
wages, Taxes, penalties or other sums for failure to comply with any of the
foregoing. Without limiting the generality of the foregoing, the Company has
complied in all material respects with the continuation coverage requirements of
Section 4980B of the Code and the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended, Sections 601 through 608 of ERISA, the American Civil
Disabilities Act of 1990, as amended, and the Family Medical Leave Act of 1993,
as amended, and the regulations thereunder, and no material Tax payable on
account of Section 4980B of the Code has been incurred with respect to any
current or former employees (or their beneficiaries) of the Company. No present
or former employee, officer or director of the Company has, or will have at the
date hereof, any claim against the Company for any matter, including but not
limited to (i) overtime pay for work done through the date hereof; (ii) wages or
salary for the work done through the date hereof; (iii) vacation time off or pay
in lieu of vacation time off for the period through the date hereof; (iv) any
violation of any statute, ordinance or regulation relating to minimum wages or
maximum hours, workplace conditions, or any other matter; or (v) injuries or
other damages which are not fully covered by the Company’s insurance policies. 
Except as disclosed in the Company’s Disclosure Schedule, there is no:


(i)             unfair labor practice complaint against the Company pending
before the National Labor Relations Board or any state or local agency;


(ii)            labor grievance pending against the Company;


(iii)           pending representation question respecting the employees of the
Company; or


(iv)           pending arbitration proceedings arising out of or under any
collective bargaining agreement to which the Company is a party.


SECTION 3.13.  Employee Benefits.  Except as disclosed in the Company’s
Disclosure Schedule, the Company does not currently have and has never had any
employee benefit plans within the meaning of Section 3(3) of ERISA, any deferred
compensation, bonus, stock option, restricted stock, incentive, profit sharing,
retirement, savings, medical, health, life insurance, disability, sick leave,
cafeteria or flexible spending, vacation, unemployment compensation, severance
or change in control agreements, arrangements, programs, policies or plans and
any other benefit arrangements or payroll practices (collectively, the “Company
Benefit Plans”).   Except as disclosed in the Company’s Disclosure Schedule, the
Company does not have and has never had any obligation to contribute or any
other liability with respect to any Company Benefit Plans.


 
24

--------------------------------------------------------------------------------

 


SECTION 3.14.  Real Property.  The Company has no ownership, leasehold and/or
other interest in any Real Property and has never had an ownership, leasehold
and/or other interest in any Real Property.


SECTION 3.15.  Contracts.  Except as disclosed in the Company’s Disclosure
Schedule:


(a)           each Contract is the legal, valid and binding obligation of the
other contracting party, enforceable against the other contracting party in
accordance with terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar Laws
relating to or affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at law);


(b)           the Company has fulfilled all material obligations required
pursuant to each Contract to have been performed by it prior to the date hereof,
and to the Company’s Knowledge, the Company has the resources, capability and
capacity to fulfill, when due, all its obligations under each Contract which
remain to be performed after the date hereof; and


(c)           To the Company’s Knowledge, no other contracting party to any
Contract has breached such Contract in any material respect within the twelve
(12) month period prior to the date hereof.


SECTION 3.16.  Insurance.  The Company is not in default, nor has it ever been
in default, with respect to any provision contained in any insurance policy of
the Company or has failed to give any notice or present any claim under any such
policy in due and timely fashion.  There are no outstanding unpaid claims under
any such policy.  The Company has not received any notice of cancellation or
non-renewal of any such policy.  No such policy is terminable or cancelable by
the insurer by virtue of the consummation of the transactions contemplated
herein.


SECTION 3.17.  Software.  Except as listed in the Company’s Disclosure Schedule,
all software designs, programs, object code and source code that is not Open
Source Software and that constitutes a part of or used in the operations of the
Company or the development of the Intellectual Property of the Company (the
“Company Software”) are owned solely by the Company or the Company has obtained
a license of all rights necessary for such use.  Except for customer licenses
for the Company Software listed in the Company’s Disclosure Schedule, no other
Person has any right, title or interest in or to the Company Software, or in or
to any part of the software designs, programs, object code or source code
constituting a part of or used in the development of the Company
Software.  Without limiting the generality of the foregoing:


 
25

--------------------------------------------------------------------------------

 


(a)           Except as listed on the Company’s Disclosure Schedule, the Company
does not use and has not used any open source, shareware or freeware code or any
other freely available software (“Open Source Software”).  The Company is in
full compliance with all licenses applicable to any Open Source Software that it
uses or has used in the development of the Company Software.  Except as listed
on the Company’s Disclosure Schedule, no Open Source Software is or has been
used in, incorporated into, integrated or bundled with any the Company Software,
or used in the development of the Company Software, and the Company has not made
any derivative works, improvements, enhancements or modifications of or to any
Open Source Software.


(b)           Neither the sale nor licensing of the Company Software is
governed, in whole or in part, by the terms of any third party license (whether
or not considered a license for Open Source Software).  No source code included
in the assets of the Company has been contributed by the Company to open source
development or is dedicated to the public domain or is required to be so
contributed or dedicated.


(c)           The Company is not subject to any obligation (i) to dedicate to
general public use, or to provide any form of public disclosure, with respect to
any part of the source code underlying or related to the Company Software; (ii)
to disclose or acknowledge or provide any attribution notice with respect to the
use of any other Person’s Intellectual Property in connection with the Company
Software; or (iii) to comply with any restriction on the commercial use,
licensing or the sale of services using the Company Software, or any portion
thereof.


(d)           All copyrights in and to the original works constituting the
Company Software are solely and exclusively owned by the Company. No person has
any moral or legal rights, title or interest in or to the Intellectual Property
created by such Person for the benefit of the Company.


SECTION 3.18.  Tangible Personal Property.  The Company’s Disclosure Schedule
sets forth (a) a description of each item of Tangible Personal Property owned by
the Company having on the date hereof either a depreciated book value or
estimated fair market value per unit in excess of Five Thousand Dollars
($5,000), or not owned by the Company but in the possession of or used by the
Company and having rental payments therefor in excess of One Thousand Dollars
($1,000) per month or Twelve Thousand Dollars ($12,000) per year; and (b) a
description of the owner of, and any Contract of the Company relating to the use
of, each such item of Tangible Personal Property not owned by the Company and
the circumstances under which such property is used.  Except as indicated in the
Company’s Disclosure Schedule:


(i)             the Company has good and marketable title to each item of its
Tangible Personal Property, free and clear of all Liens;


(ii)            no officer, director, stockholder or employee of the Company,
nor Affiliate thereof, owns directly or indirectly, in whole or in part, any
item of the Tangible Personal Property of the Company or has any other interest
therein; and


 
26

--------------------------------------------------------------------------------

 


(iii)           each item of Tangible Personal Property owned or used by the
Company is in good operating condition and repair, usable in the ordinary course
of business (ordinary wear and tear excepted).


SECTION 3.19.  Intellectual Property.  The Company’s Disclosure Schedule sets
forth: (a) a true and accurate identification of each item comprising Company
Intellectual Property, including each registered and unregistered fictitious
business name, trademark, copyright, service mark, trade name, domain name, URL,
web site and slogan, and each registration and application for any of the
foregoing, constituting a part of the Intellectual Property of the Company; (b)
a true and complete schedule of each statutory, common law and registered
copyright, and each registration and application for any of the foregoing,
constituting a part of such Intellectual Property; (c) a true and complete
schedule of each patent and associated invention, industrial model, process and
design, technical information, know-how and operating maintenance or other
manual and each registration and application for any of the foregoing,
constituting a part of such Intellectual Property; (d) each item of the Open
Source Software and Company Software and associated documentation used in the
business and operations of the Company other than “shrink wrap” software; (e) a
true and complete list of all Contracts with respect to which the Company is a
party either as licensee, licensor or owner of work made for hire relating to
any item of such Intellectual Property; and (f) a true and complete list of all
of persons with whom the Company has a contract for advertisements as of the
date of this Agreement.  The Company has provided Purchaser with a current list
of the Company’s subscribers.  The consummation of the transactions contemplated
herein will not have a Material Adverse Effect on the usefulness of any item of
such Intellectual Property.  Except as indicated in the Company’s Disclosure
Schedule:


(a)           the Company is the owner of all right, title and interest in and
to each item of its Intellectual Property, free and clear of all Liens;


(b)           all trademarks, service marks, patents, copyrights and other
state, federal and foreign registrations and all applications therefor listed in
the Company’s Disclosure Schedule are valid and in full force and effect and are
not subject to any Taxes, maintenance fees or actions falling due within ninety
(90) days after the date hereof


(c)           all the Open Source Software and Company Software used in the
operation of the Business performs in reasonable compliance with the
specifications therefor (including, without limitation, functional
specifications) set forth in user manuals, promotional materials or license
agreements;


(d)           accurate and complete copies of each trade secret constituting a
part of the Company’s Intellectual Property, including without limitation, each
related process or item of know-how or other technical data, and including as to
each such trade secret, the specific location of each writing, computer program
or other tangible medium contain its complete description, specifications,
source codes, charts, procedures, manuals and other descriptive material
relating to all versions of each item of the Company Software exist and have
been made available to Purchaser;


 
27

--------------------------------------------------------------------------------

 


(e)            there are no pending claims, actions, judicial or other adversary
proceedings, disputes or disagreements involving the Company concerning any item
of its Intellectual Property, and, to the Company’s Knowledge, no such action,
proceeding, dispute or disagreement is threatened;


(f)            all current officers, authors and consultants of the Company
(other than employees and consultants who have not been involved in developing
any Intellectual Property of the Company and who have no managerial
responsibilities) have executed and delivered to the Company agreements
regarding the protection of proprietary information and the assignment to the
Company of all Intellectual Property rights arising from the services performed
for the Company by such Persons, and the Company has made available to Purchaser
or its counsel copies of all such agreements;


(g)            to the Company’s Knowledge, no contractor or consultant of the
Company is in violation of any term of any contractor or consultant Contract,
patent disclosure agreement, non-competition agreement or any other Contract or
restrictive covenant relating to the right of such Person to be employed or
engaged by the Company or to use the Intellectual Property rights of others;


(h)            the Company has complied with all Contracts and licenses pursuant
to which the Company is a licensee or distributor of Intellectual Property;


(i)             the Company has not modified or altered any of the content
provided to the Company pursuant to any Contract or license related to
Intellectual Property;


(j)             the Company has properly complied with all credit and formatting
requirements with respect to the content provided to the Company pursuant to any
Contract or license related to Intellectual Property; and


(k)            the Company owns all right, title and interest in and to, or has
valid licenses pursuant to which the Company has the rights to display and
disseminate, the content disseminated on the Company’s website.


SECTION 3.20.  Necessary Properties.  The Tangible Personal Property and
Intellectual Property of the Company include all of the tangible personal
properties and intangible personal properties necessary for the conduct of the
Business as conducted during the twelve (12) month period prior to the date
hereof, as presently conducted and as proposed to be conducted and include
substantially all of those properties actually used in the conduct of such
business during the twelve (12) month period prior to the date hereof.


SECTION 3.21.  Certain Interests.  No officer, employee, director or stockholder
of the Company and no relative or spouse (or relative of such spouse) who
resides with, or is a dependent of, any such officer, employee, director or
stockholder and no Affiliates of the foregoing:


(a)            has any direct or indirect financial interest in any competitor,
supplier or customer of the Company (other than record and beneficial ownership
of not more than 5% of the outstanding capital stock of any such Person subject
to the periodic and other reporting requirements of Section 13 or Section 15(d)
of the Exchange Act);


 
28

--------------------------------------------------------------------------------

 


(b)           holds any beneficial interest in any Contract of the Company;


(c)           owns, directly or indirectly, in whole or in part, or has any
other interest in any tangible or intangible property which is necessary for the
conduct of the Business; or


(d)           has any outstanding indebtedness for borrowed money to the
Company.


SECTION 3.22.  Books and Records.  The Company has made all of its Books and
Records available to Purchaser for its inspection, each of which is accurate and
complete in all material respects.


SECTION 3.23.  Banking Facilities.  The Company’s Disclosure Schedule contains a
true and complete list of:


(a)           each bank, savings and loan or similar financial institution in
which the Company has an account or safety deposit box and the numbers of the
accounts or safety deposit boxes maintained by the Company thereat; and


(b)           the names of all Persons authorized to draw on each such account
or to have access to any such safety deposit box facility, together with a
description of the authority (and conditions thereof, if any) of each such
Person with respect thereto.


SECTION 3.24.  Delivery of Documents.  The Company has delivered to Purchaser
true and complete copies of all agreements and documents referred to in the
Company’s Disclosure Schedule.


SECTION 3.25.  Disclosure.  This Agreement (including all Exhibits and Schedules
hereto) and the other agreements, documents and instruments contemplated to be
executed or delivered by the Company in connection with this Agreement
collectively do not contain any untrue statement of material fact regarding the
Company; and such agreements, documents and instruments collectively do not omit
to state any material fact necessary to make any of the representations,
warranties or other statements or information contained therein not misleading.


SECTION 3.26.  No Third-Party Rights to Acquire the Company.  There is no
outstanding option, right of first offer, right of first refusal or any other
agreement or commitment of any kind or nature whatsoever that grants any Person
the right to purchase or otherwise acquire in any manner a direct or indirect
substantial equity interest in, or all or any substantial part of the assets or
business of, the Company.


 
29

--------------------------------------------------------------------------------

 


ARTICLE III-A


REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS
REGARDING THE SHARES


Each Stockholder, individually, represents and warrants to Purchaser that:


SECTION 3-A.1            Title to Shares.  Such Stockholder has good and
marketable title to the Shares to be transferred to Purchaser by such
Stockholder, and upon consummation of the purchase contemplated herein,
Purchaser will acquire from such Stockholder good and marketable title to such
Shares, free and clear of any and all Liens.


SECTION 3-A.2            Authority to Execute and Perform Agreements.  Such
Stockholder has the right, power and authority to enter into, execute and
deliver this Agreement and all other Stockholder Documents and to transfer,
convey and sell to Purchaser at the Closing the Shares to be sold by such
Stockholder under the terms of this Agreement.  Sue A. Idleman is the duly
authorized Executrix of the Estate of Lee H. Idleman and has full power and
authority to enter into this Agreement and all other Company Documents to which
the Idleman Estate is a party without the consent of, or notice to, any other
Person or Governmental Authority.


SECTION 3-A.3            Enforceability.  This Agreement and all applicable
Stockholder Documents have been duly and validly executed by such Stockholder
and (assuming the due authorization, execution and delivery of Purchaser)
constitute the legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with their respective terms,
except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar applicable Laws affecting creditors’
rights generally or by general equitable principles affecting the enforcement of
contracts.


SECTION 3-A.4            No Violation.  Neither the execution or delivery by the
Stockholders of this Agreement or any of the other Stockholder Documents, nor
the consummation by the Stockholders of the transactions contemplated herein or
therein will (a) violate any applicable Law or Governmental Order, (b)
constitute a default under, or give rise to any right of termination or
acceleration of, or to a loss of any benefits of the Company under, any Contract
of the Company, (c) result in the creation or imposition of any Lien upon any
assets of the Company, or (d) result in the creation or imposition of any Lien
upon the Shares.


SECTION 3-A.5            Adverse Agreements; Consents and
Notifications.  Neither the execution or delivery by such Stockholder of this
Agreement or any other Stockholder Document nor the consummation by such
Stockholder of the transactions contemplated herein or therein require the
consent or notification of any Person.


SECTION 3-A.6           No Adverse Litigation.  Such Stockholder is not a party
to any pending litigation which seeks to enjoin or restrict such Stockholder’s
ability to sell or transfer such Stockholder’s Shares hereunder, nor is any such
litigation threatened against such Stockholder.  Furthermore, there is no
litigation pending or threatened against such Stockholder which, if decided
adversely to such Stockholder, could adversely affect such Stockholder’s ability
to consummate the transactions contemplated herein.


 
30

--------------------------------------------------------------------------------

 


SECTION 3-A.7            No Broker.  Except as described in the Company’s
Disclosure Schedule, no Person is entitled to any brokerage, finder’s,
commitment or other fee or commission in connection with this Agreement or the
transactions contemplated hereby based upon any agreements or arrangements or
commitments, written or oral, made by or on behalf of such Stockholder.


SECTION 3-A.8            Acquisition of Stock Consideration for Investment.  The
Stock Consideration will be acquired by each Stockholder for investment
purposes, for such Stockholder’s own account, not as a nominee or agent, and not
with a view to the sale of distribution of any part of the Stock
Consideration.  Each Stockholder agrees that such Stockholder will not sell or
otherwise transfer the Stock Consideration unless the shares of stock which make
up the Stock Consideration are registered under the Securities Act of 1933, as
amended, or unless an exemption from registration is available.  Each
Stockholder represents and warrants that such Stockholder is an “Accredited
Investor,” as such term is defined in Rule 501(a) of Regulation D of the
Securities Act of 1933, as amended.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser hereby represents and warrants to the Stockholders as follows:
 
SECTION 4.1.  Organization.  Purchaser is duly incorporated, validly existing
and in good standing under the laws of the State of Delaware.


SECTION 4.2.  Authority and Enforceability.  Purchaser has the corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder.  The execution and delivery by Purchaser of this
Agreement and the performance by Purchaser of its obligations hereunder have
been duly authorized by all necessary corporate action on the part of
Purchaser.  This Agreement has been duly executed and delivered by Purchaser and
constitutes a legal, valid and binding agreement of Purchaser, enforceable
against Purchaser in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar Laws relating to or affecting creditors’ rights generally and
general equitable principles (whether considered in a proceeding in equity or at
law).


SECTION 4.3.  Non-Contravention.  The execution, delivery and performance by
Purchaser of this Agreement do not and will not (a) violate, conflict with or
result in the breach, of any provision of the Certificate of Incorporation,
bylaws or other charter documents of Purchaser, or (b) to Purchaser’s Knowledge,
conflict with or violate any Law or Governmental Order applicable to Purchaser.


SECTION 4.4.  Brokers.  No Person is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Purchaser.


 
31

--------------------------------------------------------------------------------

 


SECTION 4.5.  SEC Filings.  Purchaser has filed all required periodic reports on
Forms 10-K and 10-Q and all required reports on Form 8-K with the U.S.
Securities & Exchange Commission (“SEC”) since January 1, 2006 (the “Purchaser
SEC Documents”).  As of their respective dates, and giving effect to any
amendments thereto, (a) the Purchaser SEC documents complied in all material
respects with the requirements of the Exchange Act and the applicable rules and
regulations of the SEC promulgated thereunder, and (b) none of the Purchaser SEC
Documents contained any untrue statement of a material fact or omitted to state
any material fact required to be stated therein or necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading.


SECTION 4.6.  Consents.  The execution, delivery and performance by Purchaser of
this Agreement do not and will not require any filing or registration with, or
consent, approval, authorization or other order of, action by, filing with or
notification to any Governmental Authority.


SECTION 4.7.  Capitalization.  The authorized capital stock of Purchaser
consists of (a) 50,000,00 shares of common stock, $0.01 par value per share, of
which 19,129,441 shares are issued and outstanding as of March 24, 2008 , and
(b) 2,000,000 shares of preferred stock, $0.01 par value per share, of which no
shares are issued and outstanding as of the date hereof.  As of March 24, 2008,
1,692,771 shares of the Company’s common stock have been issued and/or are
issuable in connection with grants of restricted stock and options to purchase
shares of the Company’s common stock.


SECTION 4.8.  Financial Statements.  The financial statements of Purchaser
(including, in each case, any notes thereto) included in the Purchaser SEC
Documents were prepared in accordance with GAAP applied on a consistent basis
(except as may be indicated in the notes thereto and except that unaudited
statements do not contain footnotes in substance or form required by GAAP).


ARTICLE V


ADDITIONAL AGREEMENTS


SECTION 5.1.  Preservation and Conduct of Business.  From the date hereof
through the Closing Date, the Company shall conduct the Business only in the
ordinary course and consistent with past practices and shall use its best
efforts (a) to preserve the Business intact, (b) to keep available to the
Company the services of its present officers, employees, consultants, agents and
independent contractors, (c) to pay its current obligations in a manner
consistent with its past practices, and (iv) to preserve for the benefit of
Purchaser the goodwill of its customers, licensees, advertisers, suppliers and
others having business relations with it.


SECTION 5.2.  Covenants.  Without limiting the foregoing, from and after the
execution of this Agreement through the Closing Date:


(a)           Affirmative Covenants.  The Company shall:


(i)           (A) maintain its assets in the ordinary course of its business
consistent with its past practices in good operating order and condition,
reasonable wear and tear, damage by fire and other casualty excepted, (B)
promptly repair, restore or replace assets in the ordinary course of its
business consistent with its past practices, and (C) upon any damage,
destruction or loss to any of its assets, apply any and all insurance proceeds
received with respect thereto to the prompt repair, replacement and restoration
thereof to the condition of its assets before such event;


 
32

--------------------------------------------------------------------------------

 


(ii)            comply in all material respects with all applicable Laws and all
Governmental Orders;


(iii)           promptly notify Purchaser of any lawsuits, claims, proceedings
or investigations which after the date hereof are threatened or commenced
against the Company or any officer, director, employee, manager, consultant,
independent contractor, stockholder, agent or member thereof, in their
capacities as such, which, if decided adversely, would or could reasonably be
expected to have a Material Adverse Effect;


(iv)           collect all Accounts Receivable of the Company existing as of the
date of the Reference Balance Sheet in the ordinary course of business and
retain any all cash collected from such Accounts Receivable in the Company’s
bank accounts for the benefit of Purchaser; and


(v)           promptly notify Purchaser in writing of any other action, event,
condition or circumstance, or group of actions, events, conditions or
circumstances, that results in, or could reasonably be expected to result in, a
Material Adverse Effect, other than changes in general economic or industry
conditions.


(b)           Negative Covenants.  Without Purchaser’s prior written consent,
except as is contemplated by this Agreement in which case the consent of
Purchaser is not required, the Company shall not:


(i)             merge or consolidate with any other Person, acquire control of
all or substantially all of the assets of any other Person, or take any steps
incident to, or in furtherance of, any of such actions, whether by entering into
an agreement or otherwise;


(ii)            purchase, lease, license or otherwise acquire any material
amount of rights or assets from any other Person other than in the ordinary
course of its business and consistent with its past practices;


(iii)           change the terms and conditions (including without limitation,
with respect to price or acceleration of vesting) of any outstanding options,
warrant and/or other securities;


(iv)           amend its Certificate of Incorporation, bylaws or other charter
documents;


(v)           sell, assign, lease, license, transfer or otherwise dispose of, or
mortgage, pledge or encumber any material amount of its assets other than in the
ordinary course of its business consistent with its past practices;


 
33

--------------------------------------------------------------------------------

 


(vi)           issue or sell any shares of its capital stock or any other of its
securities, or issue, grant or create any warrants, obligations, subscriptions,
options, convertible securities, stock appreciation rights or other commitments
to issue shares of its capital stock;


(vii)          hire any new employees or increase salaries or other employee
benefits with respect to existing employees; provided, that, the Company may
hire two (2) managing writers in accordance with the terms previously disclosed
to Purchaser;


(viii)         make or commit to make any capital expenditure if, after giving
effect thereto, the aggregate of capital expenditures made or committed to be
made after the date of this Agreement would exceed Twenty Five Thousand Dollars
($25,000), except for commitments and payments to writers and editors in the
ordinary course of business; which will not exceed Twenty Five Thousand Dollars
($25,000) in the aggregate;


(ix)           create, incur, assume, or guarantee any indebtedness for borrowed
money or enter into any “keep well” or other agreement to maintain any financial
statement condition, in each case other than in the ordinary course of its
business consistent with past practices;


(x)            amend or terminate any Contract of the Company or any material
license or permit to which it is a party, or relinquish any Contract of the
Company or any material license or permit to which it is a party or waive,
release or assign any material rights or claims thereunder;


(xi)           commit a material default under any term or provision of, or
suffer or permit to exist any condition or event which, with notice or lapse of
time or both, would constitute a material default by it under, any Contract of
the Company or any material licenses or permits;


(xii)          dispose of or permit to lapse any rights to the use of any
Intellectual Property of the Company or dispose of or disclose any Intellectual
Property of the Company not a matter of public knowledge, except for
dispositions and lapses which, in the aggregate, do not have a Material Adverse
Effect;


(xiii)         take any action which could reasonably be expected to have a
Material Adverse Effect;


(xiv)         make any changes in any accounting policies, procedures or
practices customarily followed by it (other than changes required by GAAP);


(xv)          except as set forth on the Company’s Disclosure Schedule, make any
declaration or payment of dividends or any other distribution to the Company’s
stockholders or upon or in respect of any shares of its capital stock, or
purchase, retire or redeem any of the Company’s shares of capital stock or other
securities;


(xvi)         change any Tax election of Company, amend any Tax Returns filed by
the Company, enter into any agreement to extend or waive the statute of
limitations with respect to the assessment or determination of any Taxes owed by
the Company, enter into any closing agreement with respect to any Tax, surrender
any right to claim a Tax refund, or settle or compromise any liability with
respect to Taxes; or


 
34

--------------------------------------------------------------------------------

 


(xvii)        agree to do any of the things described in the preceding clauses
(i)-(xvi).


SECTION 5.3.  Access to Information.


(a)           From the date hereof until the Closing, the Company shall afford
the employees, authorized agents and representatives of Purchaser, at
Purchaser’s sole cost and expense, with reasonable access, during normal
business hours and upon reasonable advance written notice, to the facilities
from which the Company is operated and the Books and Records of the Company, as
Purchaser reasonably deems necessary or advisable, and to those employees of the
Company to whom Purchaser reasonably requests access.  All information obtained
by Purchaser and its employees, agents and representatives pursuant to this
Section 5.3 shall be deemed to be Confidential Information and shall be kept
confidential.


(b)           In order to facilitate the resolution of any claims made by or
against or incurred by the Company prior to or after the Closing or for any
other reasonable purpose, for a period of four (4) years after the Closing (or,
with respect to any Books and Records of the Company necessary for the
preparation and filing of any Tax Returns, reports or forms or the defense of
any Tax audit, claim or assessment, until one hundred eighty (180) days after
the expiration of the applicable statute of limitations period (including
extensions thereof)), Purchaser shall (i) retain the Books and Records of the
Company relating to periods prior to the Closing in a manner reasonably
consistent with the prior practice of the Company and (ii) upon reasonable
notice, afford the Stockholders and the Stockholders’ agents and representatives
reasonable access (including the right to make photocopies, at the Stockholders’
sole cost and expense), during normal business hours and upon reasonable advance
written notice, to such Books and Records; provided, that, the Stockholders
shall reimburse Purchaser promptly upon demand for all out-of-pocket expenses
incurred by Purchaser in connection therewith.


SECTION 5.4.  Regulatory and Other Authorizations and Notices and Consents.


(a)           Each of the Parties shall use their reasonable best efforts to
obtain all permits, authorizations, consents, orders and approvals of all
Governmental Authorities that may be or become necessary for its execution and
delivery of, and the performance of its obligations pursuant to, this Agreement
and will cooperate fully with the other Parties in promptly seeking to obtain
all such permits, authorizations, consents, orders and approvals.  Each of the
Parties agrees to use their reasonable best efforts to contest any Action
seeking to restrain, enjoin or alter the transactions contemplated by this
Agreement and to avoid the imposition of such restraint, injunction or
alteration, and if any such Governmental Order has been granted, to use their
reasonable best efforts to have such Governmental Order vacated or lifted.


(b)           The Company shall give such notices to third parties (other than
Governmental Authorities) and use its reasonable best efforts to obtain such
third party consents that may be or become necessary for the Company’s execution
and delivery of, and the performance of the Company’s obligations pursuant to,
this Agreement.  Purchaser shall cooperate and use all commercially reasonable
efforts to assist the Company in giving such notices and obtaining such
consents.


 
35

--------------------------------------------------------------------------------

 


SECTION 5.5.  Notice of Changes.  Prior to the Closing, each of the Parties
shall, promptly after obtaining knowledge of the occurrence (or non-occurrence)
of any event, circumstance or fact arising subsequent to the date of this
Agreement which would result in the failure to satisfy any of the conditions set
forth in Article VII give notice thereof to the other Parties.


SECTION 5.6.  Books and Records.  At or immediately prior to the Closing, the
Company and the Executives shall deliver or cause to be delivered to Purchaser
all of the Books and Records of the Company.


SECTION 5.7.  Expenses.  Whether or not the transactions contemplated hereby are
consummated, except as otherwise provided in this Agreement, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the Stockholders with respect to those
costs and expenses incurred by the Company and the Stockholders and by Purchaser
with respect to those costs and expenses incurred by Purchaser.


SECTION 5.8.  Benefit Plan Matters.  With respect to each Company Benefit Plan,
the Company shall take the following actions: (a) adopt resolutions and take
such other actions as are required by such Company Benefit Plan to terminate the
Company Benefit Plan effective immediately prior to the Closing Date; (b) cease
contributions under the Company Benefit Plan effective as of the Closing Date;
and (c) file with the U.S. Internal Revenue Service such forms as may be
required by applicable Law to terminate such Company Benefit Plan.  Such
resolutions, actions and filed forms shall be in a form satisfactory to
Purchaser.  


SECTION 5.9.  Employment Matters.


(a)           Continued Employment.  From the Closing Date, Purchaser (through
the Company) shall continue to employ each of the employees of the Company
listed on Appendix 2 attached hereto (the “Transferred Employees”), which
Appendix 2 sets forth the position and salary of each of the Transferred
Employees.  Each of the Company and the Executives shall cooperate and assist
Purchaser in the employment of the Transferred Employees.  Each of the
Transferred  Employees shall be employed in the same position and at the
compensation level as is set forth opposite such Transferred Employee’s name on
Appendix 2 attached hereto.


(b)           Termination of Employees. The Executives, jointly and severally,
shall be responsible for any Losses related to employee terminations before or
as of the Closing including without limitation, those related to severance
expenses and payments, COBRA costs and expenses and claims arising under the
WARN Act, if any.


(c)           Accrued Vacation.  Effective as of the Closing Date, the
obligation to provide the accrued and unused vacation for the current fiscal
year of the Transferred Employees shall be transferred to and assumed by
Purchaser (through the Company), and Purchaser (through the Company) shall
recognize and provide all such accrued and unused vacation for the current
fiscal year with respect to such Transferred Employees.


 
36

--------------------------------------------------------------------------------

 


SECTION 5.10.  Resignations; Appointments.  Effective as of the Closing:


(a)           Each of David, James and Charles shall have resigned as directors
of the Company and all action necessary on the part of the Company, the
Stockholders and the Company’s Board of Directors to appoint John Ueberroth and
Jeffrey D. Thomas shall have been taken; and


(b)           David shall have resigned as President and Treasurer of the
Company and James shall have resigned a Secretary of the Company.


SECTION 5.11.  Employment Agreements.  On the Closing Date, Purchaser and each
of the Executives shall execute and deliver the Employment Agreement,
substantially in the form set forth on Exhibit A attached hereto (collectively,
the “Employment Agreements”).  The Employment Agreements shall set forth the
terms and conditions governing the Company’s employment of the Executives after
the Closing Date.


SECTION 5.12.  Non-compete Agreements.  On the Closing Date, Purchaser and each
of the Executives shall execute and deliver the Non-compete Agreement,
substantially in the form set forth on Exhibit B attached hereto (collectively,
the “Non-compete Agreements”).


SECTION 5.13.  Termination of Options and Stock Option Plan.  Effective as of
the Closing, the Company shall have terminated all options and/or warrants to
purchase the capital stock or other securities of the Company (collectively,
“Options”) and the Stock Option Plan.


SECTION 5.14.  Termination of Stockholders’ Agreement.  Effective as of the
Closing, the Company and the Executives shall have terminated the Stockholders’
Agreement.


SECTION 5.15.  Intentionally Deleted.


SECTION 5.16.  Risk of Loss.  The Company hereby assumes all risk of loss,
damage and destruction to all or any part of the Company’s assets until the
Closing Date from any cause whatsoever, whether or not the Company is insured
therefor, including, but not limited to, fire, flood, accident, acts of God,
earthquake, insurrection, riot, or other causes commonly referred to as force
majeure events.  The Company further assumes all risk until the Closing Date of
any Material Adverse Effect from any cause whatsoever.


SECTION 5.17.  No Solicitation or Negotiation.  Unless and until this Agreement
is terminated, neither the Company (or its directors) nor the Stockholders shall
initiate or solicit, directly or indirectly, any inquiries or the making of any
offer or proposal that constitutes or could be reasonably expected to lead to an
Alternative Proposal from any Person, or engage in negotiations or discussions
relating thereto or accept any Alternative Proposal, or make or authorize any
statement, recommendation or solicitation in support of any Alternative
Proposal.  Unless proscribed by duties of confidentiality, the Company and the
Stockholders shall notify Purchaser orally and in writing of the receipt of any
such inquiries, offers or proposals (including the terms and conditions of any
such offer or proposal, the identity of the Person making it and a copy of any
written Alternative Proposal), as promptly as practicable and in any event
within forty-eight (48) hours after the receipt thereof, and shall keep
Purchaser informed of the status and details of any such inquiry, offer or
proposal.  The Company (and its directors) and the Stockholders shall
immediately terminate any existing solicitation, activity, discussion or
negotiation with any Person hereafter conducted by the Company (and its
directors) and the Stockholders.


 
37

--------------------------------------------------------------------------------

 


SECTION 5.18.  Confidentiality.  Subject to any obligation to comply with any
applicable Law, any rule or regulation of any authority or securities exchange
or any subpoena or other legal process to make information available to the
Persons entitled thereto, from and after the date hereof, all confidential
information (as defined below) obtained by either Party about the other or its
Affiliates and all of the terms and conditions of this Agreement shall be kept
in confidence by each Party, and each Party shall cause its Affiliates,
stockholders, members, partners, directors, officers, managers, employees,
agents and attorneys to hold such information confidential.  For purposes of
this Agreement, “Confidential Information” is any information provided by any
Party or such Party’s representatives (“Disclosing Party”) to the other Parties
or their representatives (“Receiving Party”) before or during the term of this
Agreement, either directly or indirectly in writing, electronically, orally, by
inspection of tangible objects, or any other form, that the Disclosing Party has
identified to the Receiving Party as confidential or which, under the
circumstances surrounding disclosure ought to be treated as confidential by the
Receiving Party, including without limitation information that relates to the
business, productions, processes and services of the Disclosing Party, including
but not limited to, information related to products, services, customers,
suppliers, processes, market opportunities, business plans, affairs, operations,
systems, computer software in source code and object code form, documentation,
procedures, the existence of and terms of certain agreements, processes and/or
intellectual property, products under development, purchasing, accounting,
information technology, marketing, pricing, and lists of employees and
customers.  The term “Confidential Information” shall be deemed to include, in
addition to the information described above, all notes, analyses, compilations,
studies, interpretations or other documents prepared by the Receiving Party
which contain, reflect or are based upon, in whole or in part, the Confidential
Information furnished to the Receiving Party pursuant hereto.  The term
Confidential Information shall exclude information: (a) received from a third
party provided that such source is not known by the Receiving Party to be bound
by a confidentiality agreement with, or other contractual, legal or fiduciary
obligation of confidentiality to, the Disclosing Party; (b) which is or becomes
known to the public other than through the breach of this Agreement; (c) which
was within the Receiving Party’s possession prior to its being furnished to the
Receiving Party by the Disclosing Party pursuant to this Agreement; (d) is
independently developed by the Receiving Party without reference to the
Confidential Information, provided such independent development can reasonably
be proven by Receiving Party through a written record; or (d) is publicly
disclosed or no longer considered Confidential Information by the Disclosing
Party.  In the event any Party becomes legally compelled to disclose any such
Confidential Information, it shall promptly provide the other Parties with
written notice of such requirement so that it may seek a protective order or
other remedy or waive compliance with this Section 5.18.  If this Agreement is
terminated for any reason, each Party shall return or cause to be returned to
the other all Confidential Information, including all written data, information,
files, records and copies of documents, worksheets and other materials obtained
by that Party in connection with this Agreement.


 
38

--------------------------------------------------------------------------------

 


SECTION 5.19.  Further Action.  Each of the Parties shall use such Party’s
reasonable best efforts to take, or cause to be taken, all appropriate actions,
do or cause to be done all things necessary, proper or advisable under
applicable Law, and execute and deliver such documents and other papers, as may
be required to consummate the transactions contemplated by this Agreement.


SECTION 5.20.  Additional Tax Liability.  If and only if, as a result of the
Election, the Stockholders (on behalf of themselves or the Company for a
Pre-Closing Period) file a federal or state tax return under which the
Stockholders and/or the Company are required to pay additional Tax Liability for
the Tax year in which the Closing occurs, Purchaser shall pay such increase in
Tax Liability (“338 Tax”) up to an amount not to exceed Eight Hundred Thousand
Dollars ($800,000) in the aggregate, which Tax Liability shall be paid by the
Stockholders and/or the Company (for a Pre-Closing Period) directly to the
relevant Taxing Authority upon such Tax Liability becoming due and payable.  In
the event the 338 Tax exceeds Eight Hundred Thousand Dollars ($800,000) in the
aggregate, Purchaser shall first pay any 338 Tax due on behalf of the Company
and then any 338 Tax due on behalf of the Stockholders.  For clarity, the
additional Tax Liability (subject to the foregoing Liability cap) shall be an
amount equal to the difference between (i) the Tax payable by the Stockholders
and by the Company as a result of the Election and (ii) the Tax that would have
been payable by the Stockholders and by the Company if the Election had not been
made. The Executives (on behalf of the Stockholders) shall provide Purchaser
with a tax opinion from an independent certified public accounting firm stating
the extent of such 338 Tax, which tax opinion shall set forth the computation of
the 338 Tax in reasonable detail. The Stockholders shall provide Purchaser with
access to their Tax information related to the Election to enable Purchaser to
determine the 338 Tax and review the tax opinion. Unless within sixty (60) days
of delivery of such tax opinion by the Executives to Purchaser the Executives
shall have received a written objection from Purchaser to such tax opinion, then
such tax opinion shall be considered the final tax opinion with respect to this
matter. If, within such sixty (60) day period, the Executives receive a written
objection from Purchaser to such tax opinion, then the Executives (on behalf of
the Stockholders) and Purchaser shall attempt to reconcile their differences
diligently and in good faith and any resolution by them shall be final, binding
and conclusive on all Parties. If the Executives and the Purchaser are unable to
reach a final resolution within thirty (30) days of the Executives’ receipt of
the Purchaser’s written notice, the Executives and the Purchaser shall submit
such dispute for resolution to an independent tax accounting firm mutually
appointed by the Executives and the Purchaser (the “Independent Tax Firm”),
which, acting as experts, shall determine and report to the Parties, within
fifteen (15) days after their appointment, the 338 Tax and such determination
shall be final, binding and conclusive on the Parties. The fees and
disbursements of the Independent Tax Firm shall be shared equally by the
Stockholders, on the one hand, and the Purchaser, on the other hand. The Company
(prior to Closing) and Stockholders agree that from and after the execution of
this Agreement, none of them will take any action (other than filing the
required Tax Return) which would result in an increase in such Tax
Liability.  Any 338 Tax payments shall treated by the Parties as additional
Purchase Price.


SECTION 5.21.  Section 338(h)(10) Election.


 
39

--------------------------------------------------------------------------------

 


(a)           Neither the Stockholders nor the Company shall take any action (or
fail to take any action) that would prohibit the Stockholders from making an
Election with respect to the sale of the Shares pursuant to this Agreement.


(b)           Purchaser and each Stockholder shall duly and timely make a joint
election pursuant to Section 338(h)(10) of the Code, and Treasury Regulation
Section 1.338(h)(10)-1, and any comparable election under applicable state or
local Tax law (collectively, the “Elections”) with respect to the sale of the
Shares pursuant to this Agreement.  At the Closing Date, with respect to the
federal Election, Purchaser and each Stockholder shall mutually prepare, execute
and file a Form 8023 (with all attachments) and Forms 8883 (with respect to that
part of the Purchase Price paid at the Closing).  Purchaser and each Stockholder
shall each duly and timely file (or cause to be filed) the respective
supplemental Forms 8883 in connection with such sale as and when required and
shall promptly furnish a copy of such Forms 8883 to the other promptly after
filing.  In addition, Purchaser and each Stockholder shall, as promptly as
practicable following the Closing Date, cooperate with each other to take all
actions necessary and appropriate (including filing such additional forms,
returns, elections, schedules and other documents as may be required) to effect
and preserve timely Elections in accordance with the provisions of Code Section
338(h)(10) and Treasury Regulations Section 1.338(h)(10)-1 and any comparable
provision of applicable Law for such sale.


(c)           In connection with the Elections, Purchaser and the Executives (on
behalf of all of the Stockholders) shall mutually determine, as promptly as
reasonably practicable following the Closing, the Aggregate Deemed Sales Price
and Adjusted Grossed-Up Basis (in each case, as defined under the applicable
Treasury Regulations), or other amounts required under applicable Law with
respect to the sale of the Shares pursuant to this Agreement.  After thorough
analysis and arms’ length negotiations between the applicable Parties, such
Parties agree that the Aggregate Deemed Sales Price and Adjusted Grossed-Up
Basis (and any other amount required to be determined under applicable Law) (in
each case as defined under the applicable Treasury Regulations or applicable
Law) shall be allocated among the assets of the Company as set forth in Appendix
3.


(d)           The Parties agree that that the Purchase Price is for payments
from the sale of stock of a corporation, subject to the effect of the
Election.  No amount of the Purchase Price is, or shall be considered to be,
payment for the services of the Stockholders, Executives, or any other Person,
and the Purchase Price is the only amount paid to Stockholders under this
Agreement related to the sale of the Shares.


(e)           Purchaser and each Stockholder (i) shall be bound by the
allocations described in this Section 5.21 for all purposes, including
determining any Taxes, (ii) shall prepare and file all Tax Returns, including
Forms 8883, in a manner consistent with such allocations, and (iii) shall not
take (or permit any Affiliate to take) any position inconsistent with the
Election or such allocation, in any Tax Return, any proceeding before any Taxing
Authority or otherwise.  In the event the allocation is disputed by any Taxing
Authority, the Party receiving notice of such dispute shall promptly notify and
consult with the other Parties concerning resolution of such dispute, and shall
keep the other Parties apprised of the status of such dispute and the resolution
thereof.


 
40

--------------------------------------------------------------------------------

 


SECTION 5.22.  Tax Matters.


(a)           The Executives shall prepare or cause to be prepared and file or
cause to be filed on a timely basis all Tax Returns with respect to the Company
for taxable periods ending on or prior to the Closing Date.  Such Tax Returns
shall be true, correct and complete, shall be prepared on a basis consistent
with the similar Tax Returns for the immediately preceding periods and shall not
make, amend, revoke or terminate any election or change any accounting practice
or procedure without Purchaser’s consent.  The Executives shall give a copy of
each such Tax Return to Purchaser with sufficient time for its review and
comment prior to filing.  The Executives shall cause the Company to timely pay
Taxes shown due and owing on such Tax Returns.  The Executives shall cause the
Company to duly and timely pay all Taxes required to be paid by the Company on
or before the Closing Date.


(b)           From and after the Closing Date, Purchaser shall not file (or
permit the Company to file) any amended Tax Return, carryback claim or other
adjustment with respect to any Tax period of the Company ending on or before the
Closing Date, without the Executives’ consent, which consent shall not
unreasonably be withheld, delayed or conditioned.


(c)           The Executives shall cause to be prepared and filed (the cost and
expense of which shall be borne by the Stockholders on a pro rata basis) with
the applicable Governmental Authority, as soon as is reasonably practicable, but
in any event within ninety (90) days after the Closing Date: (i) an application
of Relief from Contract Voidability and all Tax Returns for the State of
California with respect to the Company (including without limitation, as a
result of the Company being an S Corporation) for taxable periods ending on or
prior to the Closing Date; (ii) all Tax Returns which were required to be filed
on the part of the Company (including, without limitation, as a result of the
Company being an S Corporation, if applicable) in the State of Connecticut; and
(iii) all Tax Returns which were required to be filed on the part of the Company
(including without limitation, as a result of the Company being an S
Corporation, if applicable) in the State of New Jersey.  Such application and
Tax Returns shall be true, correct and complete, and such Tax Returns shall be
prepared on a basis consistent with the similar Tax Returns for the immediately
preceding periods and shall not make, amend, revoke or terminate any election or
change any accounting practice or procedure without Purchaser’s consent.  The
Executives shall give a copy of such application and Tax Returns to Purchaser
with sufficient time for its review and comment prior to filing.  The Executives
shall cause the Stockholders (on a pro rata basis) to pay all Taxes shown due
and owing by the Company on such Tax Returns within such ninety (90) day period.


SECTION 5.23.  Release.  In consideration of the payment of the Purchase Price
to the Stockholders, effective as of the Closing Date, each of the Stockholders
hereby releases and discharges the Company, Purchaser, Purchaser’s Affiliates,
and each of their respective, stockholders, members, managers, officers,
directors, employees, agents and attorneys, from any and all claims,
contentions, demands, causes of action at law or in equity, debts, Liens,
agreements, notes, obligations or Liabilities of any nature, character or
description whatsoever, whether known or unknown, which they or either of them
may now or hereafter have against any such Persons by reason of any matter,
event, thing or state of facts occurring, arising, done, omitted or suffered to
be done prior to the Closing Date.


 
41

--------------------------------------------------------------------------------

 


Each of the Stockholders hereby acknowledges and represents that such
Stockholder has been advised by such Stockholder’s attorney of record, and is
familiar with, Section 1542 of the Civil Code of the State of California, which
presently provides as follows:


“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”


Each of the Stockholders hereby waives and relinquishes any and all rights and
benefits under Section 1542 of the Civil Code of the State of California or any
similar statute of any other state (as applicable) as now worded and as it may
from time to time hereafter be amended.


SECTION 5.24.  Dispute Assistance.  Each of the Executives agrees that in the
event of any dispute with respect to the business or operations of the Company
arising out of events which occurred prior to the Closing, such Executive shall
cooperate with Purchaser, in the resolution of such dispute, including, without
limitation, making appearances in any litigation which may result therefrom;
provided, however, this agreement by the Executives to cooperate shall not be
deemed an acceptance by the Executives of any liability arising from such
dispute, as to which the other provisions of this Agreement shall control.


SECTION 5.25.  Amendment to Company’s Bylaws.  On or before Closing, the
Company, the Stockholders and the Company’s Board of Directors shall have taken
all action necessary on the part of the Company, the Stockholders and the
Company’s Board of Directors to amend the Company’s bylaws to the reasonable
satisfaction of Purchaser.


SECTION 5.26.  Foreign Business Qualification.  On or before Closing, the
Company shall have taken all action necessary to qualify the Company to conduct
business as a foreign corporation in the State of California.


SECTION 5.27. Assignment of Domain Names.  On or before Closing, David and the
Company shall have taken all action necessary on the part of David and the
Company to assign all of David’s ownership rights in and to the domain names and
URLs listed in Section 3.19 of the Company’s Disclosure Schedule to the Company.


SECTION 5.28.Inventions Assignment Agreement.  Prior to the Closing, the
Stockholders shall, and the Company shall cause each of the Company’s employees,
consultants and independent contractors listed on Appendix 4 attached hereto to,
execute and deliver to the Company an Inventions Assignment Agreement, in form
and substance satisfactory to the Purchaser (the “Inventions Assignment
Agreement”).


ARTICLE VI


INDEMNIFICATION


SECTION 6.1.  General Indemnification by the Stockholders.  Each of the
Stockholders, severally and not jointly, shall indemnify, defend and hold
harmless Purchaser and its Affiliates and their respective officers, directors,
managers, stockholders, employees, agents and representatives (each, a
“Purchaser Indemnified Party”) from any and all Losses directly suffered that
arise out of or relate to: (a) any breach of any representation and warranty of
such Stockholder made in Article III-A of this Agreement; (b) any breach of any
covenant or agreement of such Stockholder contained in this Agreement or in any
other Stockholder Document; and/or (c) any and all actions, suits, proceedings,
claims, demands, assessments, judgments, costs and expenses, including, without
limitation, legal fees and expenses, incurred in enforcing this indemnity
(provided, that, if there is a disagreement among the Parties as to a Party’s
indemnification obligation, then only to the extent a court of competent
jurisdiction determines such Party is obligated to indemnify the other Party or
Parties).


 
42

--------------------------------------------------------------------------------

 


SECTION 6.2.  General Indemnification by the Company and the Executives and the
other Stockholders.  The Company and each of the Executives, jointly and
severally, and Charles and the Idleman Estate, jointly and not severally, shall
indemnify, defend and hold harmless each Purchaser Indemnified Party from any
and all Losses directly suffered that arise out of or relate to: (a) any breach
of any representation, warranty, covenant or agreement of the Company and/or the
Executives contained in this Agreement or in any other Company Document; (b) any
litigation, arbitration, governmental investigation, suit, action or other
proceeding referred to in the Company’s Disclosure Schedule; (c) any and all
Franchise Taxes allocable to the operation of the Company for any period through
and including the Closing Date; (d) the termination of any of the Company’s
employees, if any, in connection with or incident to the transactions
contemplated hereby, whether such termination is initiated by the Company or
otherwise, including severance payments, WARN Act liabilities and COBRA costs
related to such employees; (e) the termination of the Company Benefit Plans, if
any; (f) the failure on the part of the Company to maintain any worker’s
compensation insurance for the period through and including the Closing Date;
(h) the Broker’s Fees; (i) any debt, liability or obligation of the Company
(other than the Assumed Liabilities), direct or indirect, fixed, contingent or
otherwise, now or as of the Closing known or unknown, and whether or not then
due or payable, which exists at or as of the Closing or which arises after the
Closing but which is based upon or arises from any act, omission, transaction,
circumstance, sale of goods or services, Contracts to which the Company is or
was a party, state of facts or other condition which occurred or existed on or
before the Closing; (j) Foreign Business Tax Liabilities; and/or (k) any and all
actions, suits, proceedings, claims, demands, assessments, judgments, costs and
expenses, including, without limitation, legal fees and expenses, incurred in
enforcing this indemnity (provided, that, if there is a disagreement among the
Parties as to a Party’s indemnification obligation, then such amounts shall be
payable only to the extent incurred following the determination by a court of
competent jurisdiction that such Party is obligated to indemnify the other Party
or Parties); provided, however, that the Executives, jointly and not severally,
shall indemnify, defend and hold harmless each Purchaser Indemnified Party from
any and all Losses directly suffered that arise out of or relate to (y) the
Company’s knowing and willful infringement (as determined by a court of
competent jurisdiction) of the Intellectual Property rights of third parties as
such is based on the Knowledge of the Company, and/or (z) any and all actions,
suits, proceedings, claims, demands, assessments, judgments, costs and expenses,
including, without limitation, legal fees and expenses, incurred in enforcing
such indemnity (provided, that, if there is a disagreement among the Parties as
to a Party’s indemnification obligation, then such amounts shall be payable only
to the extent incurred following the determination by a court of competent
jurisdiction that such Party is obligated to indemnify the other Party or
Parties);


 
43

--------------------------------------------------------------------------------

 


Notwithstanding anything to the contrary contained in this Agreement, the
Company’s obligation to indemnify the Purchaser Indemnified Parties shall cease
immediately after the Closing.


SECTION 6.3.  Indemnification by Executives for Taxes.


(a)           The Executives, jointly and severally, and Charles and the Idleman
Estate, jointly and not severally, shall indemnify, defend and hold harmless
each Purchaser Indemnified Party from and against (i) any Tax Liability in
respect of (A) any period that ends on or before the Closing Date or (B) with
respect to a period that begins on or before and ends after the Closing Date,
the portion of such period, through and including the Closing Date (each period
under (A) or (B), a “Pre-Closing Period”), (ii) any increased income Tax on any
Purchaser Indemnified Party in any Tax period as a result of the Stockholders’
failure or inability to make a valid Election, (iii) the California Taxes, the
Foreign Business Tax Liabilities and any Tax Liabilities for failing to file Tax
Returns or make valid S Corporation Elections in the States of California, New
Jersey, Connecticut, Massachusetts and/or Missouri (as applicable); and/or (iv)
any and all costs and expenses, including, without limitation, legal fees and
expenses, incurred in enforcing this indemnity.


(b)           The indemnities provided for in this Section 6.3 (i) shall apply
notwithstanding any investigation made by Purchaser in connection with the
transactions contemplated by this Agreement, or Purchaser’s receipt or review
of, or commenting on, any Tax Return of the Company, (ii) subject to the terms
of Section 6.10(b), shall be separate and independent of any other indemnity
provision contained herein, and (iii) anything in this Agreement to the contrary
notwithstanding shall survive until three (3) months after the expiration of the
applicable statute of limitations, including extensions or waivers thereof;
provided, however, that the indemnification obligations with respect to
California Taxes and the Foreign Business Tax Liabilities shall survive
indefinitely.


(c)           The Executives shall promptly forward to Purchaser a copy of all
written communications from a Taxing Authority received by any of the
Stockholders that relates to any Tax Liability.  Purchaser shall promptly
forward to the Executives a copy of all written communications from a Taxing
Authority received by it that relates to a Tax Liability for any Pre-Closing
Period.  The failure by Purchaser to give the notice provided in this Section
6.3(c) shall not release, waive or otherwise affect the Executives’ obligations
hereunder except to the extent the Executives can demonstrate actual loss and
prejudice as a result of such failure.


(d)           (i)             The Executives shall have the right, at their
option, to assume control of the defense of the proposed adjustments described
in the notice as set forth in Section 6.3(c) by providing notice to Purchaser
within twenty (20) days of the date of such notice stating that the Executives
are assuming control of such defense and admitting that each portion of the
proposed adjustment is subject to indemnification under this Section 6.3.  If
the Executives timely assume control pursuant to this clause (i), the Executives
shall defend against such proposed adjustment diligently and in good faith,
using counsel selected by the Executives, provided such counsel is reasonably
acceptable to Purchaser.  The Executives shall keep Purchaser apprised as to the
status of the proposed adjustments and any proceedings or resolution thereof,
including the positions taken by the parties, and shall provide Purchaser with
copies of all correspondence and other communications with respect to such
proposed adjustment or the resolution thereof.  Purchaser may participate in any
such proceeding and the resolution thereof at its own expense.


 
44

--------------------------------------------------------------------------------

 


(ii)            Notwithstanding anything herein to the contrary, the Executives
shall not take any position or agree to any settlement that could adversely
affect the Tax liability of Purchaser in any period ending after the Closing
Date without Purchaser’s prior written consent, unless the Executives fully
indemnify Purchaser therefrom in a manner satisfactory to Purchaser.


(iii)           If the Executives fail to timely assume control as provided
above, Purchaser may (but shall not be required to) contest such proposed
adjustment, the expenses and costs of which shall be borne by the
Executives.  In such case, Purchaser shall keep the Executives informed as to
the status of such proceeding and the resolution thereof.  Purchaser shall not
be required to appeal an adverse decision of an administrative agency or court
of competent jurisdiction with respect thereto.  In such case, the decision
shall be conclusive and binding on the Parties for purposes of this
indemnification.


(iv)           The Executives’ right to control any defense under this Section
6.3 shall be limited to the items and amounts in dispute for which the Company
and the Executives would be liable for indemnification under this Section
6.3.  If there is a proposed adjustment or a period involving proposed
adjustments for which the Executives would not be liable to fully indemnify
Purchaser under this Section 6.3, the Executives and Purchaser shall jointly
control the defense of such items.  In such case, the Executives and Purchaser
shall work together in good faith to defend against the proposed
adjustments.  Each such Party may use counsel selected by it, provided such
counsel is reasonably acceptable to the other applicable Parties.  The
Executives shall bear the costs associated with the defense against the proposed
adjustments to the extent they relate to proposed adjustments (or portions
thereof) for which the Executives would be liable for indemnification under this
Section 6.3.


(v)            The Executives (and the other Stockholders) and Purchaser shall
cooperate with each other in the defense against the proposed adjustments,
including providing reasonable access to the Books and Records of the Company
that are relevant to such proposed adjustments and defense.


(e)           To the extent permitted by applicable Law, the Parties shall elect
to treat the period that includes the Closing Date with respect to any Tax as
ending on such date and shall take such steps as may be necessary therefor.  For
purposes of this indemnification, any Taxes for a period which includes but does
not end on the Closing Date shall be allocated between a Pre-Closing Period and
the balance of the period based on an interim closing of the books as of the
close of the Closing Date, provided, however, that any property Taxes and any
annual exemption amounts shall be allocated based on the relative number of days
in the Pre-Closing Period and the balance of the period.


SECTION 6.4.  General Indemnification by Purchaser.  Purchaser shall indemnify,
defend and hold harmless the Company, the Company’s officers, directors,
employees, agents and representatives and the Stockholders from any and all
Losses directly suffered that arise out of or relate to: (a) any breach of any
representation, warranty, covenant or agreement of Purchaser contained in this
Agreement; (b) the Assumed Liabilities; and/or (c) any and all actions, suits,
proceedings, claims, demands, assessments, judgments, costs and expenses,
including, without limitation, legal fees and expenses, incurred in enforcing
this indemnity (provided, that, if there is a disagreement among the Parties as
to a Party’s indemnification obligation, then such amounts shall be payable only
to the extent incurred following the determination by a court of competent
jurisdiction that such Party is obligated to indemnify the other Party or
Parties);


 
45

--------------------------------------------------------------------------------

 


SECTION 6.5.  Indemnification Procedures.  If any claim for which a party is
obligated under Section 6.1 or 6.2 hereof to provide indemnification
(“Indemnifying Party”) is asserted by any third party against or sought to be
collected from any party indemnified hereunder (“Indemnified Party”), such
Indemnified Party shall promptly notify the Indemnifying Party in writing of
such claim and the amount or the estimated amount thereof to the extent then
feasible (which estimate shall not be conclusive of the final amount of such
claim) (such notice to include all relevant correspondence from or with any
Taxing Authority).  The Indemnifying Party shall have thirty (30) days after
receipt of such notice to assume the conduct and control, through counsel
reasonably acceptable to the Indemnified Party and at the expense of the
Indemnifying Party, of the settlement or defense thereof; provided that the
Indemnifying Party shall permit the Indemnified Party to participate in such
settlement or defense through counsel chosen by the Indemnified Party so long as
the fees and expenses of such counsel are borne by the Indemnified Party.  The
Indemnified Party shall not pay or settle any such claim during the thirty (30)
day period during which the Indemnifying Party is entitled to assume
control.  So long as the Indemnifying Party is reasonably contesting any such
claim in good faith, the Indemnified Party shall not pay or settle any such
claim; provided that the Indemnified Party may pay or settle any such claim if
the Indemnified Party waives its right to indemnification hereunder in respect
of such claim.  If the Indemnifying Party does not notify the Indemnified Party
within thirty (30) days after the receipt of the Indemnified Party’s notice of a
claim of indemnity hereunder that it elects to undertake the defense thereof or
is not eligible to assume such defense pursuant to this Section 6.5, the
Indemnified Party shall have the right in good faith to contest, pay or settle
the claim but shall not thereby waive any right to indemnity therefor pursuant
to this Agreement; provided, that, unless that Indemnifying Party did not or was
not eligible to assume the conduct and control of the claim, the Indemnified
Party shall not pay or settle any such claim without the prior consent of the
Indemnifying Party, unless the Indemnified Party waives its right to
indemnification hereunder with respect to such claim.  The Indemnifying Party
shall not, except with the prior consent of the Indemnified Party, enter into
any settlement that does not include as an unconditional term thereof the
unconditional release of the Indemnified Party from all liability and damages
with respect to the related claim.  The Parties acknowledge and agree that the
procedures set forth in this Section 6.5 shall not apply to the indemnification
for Taxes as set forth in Section 6.3.


SECTION 6.6.  Books and Records.  The Indemnified Party shall make available to
the Indemnifying Party and its attorneys and accountants all Books and Records
of the Indemnified Party relating to such proceedings or litigation, and the
parties hereto agree to render to each other such assistance as they may
reasonably require of each other in order to ensure the proper and adequate
defense of any such action, suit or proceeding (including any necessary powers
of attorney).


 
46

--------------------------------------------------------------------------------

 


SECTION 6.7.  Treatment of Indemnification Payment.  Any payments made pursuant
to indemnification obligations arising under this Agreement shall be treated as
an adjustment to the Purchase Price.


SECTION 6.8.  Insurance.  If any claims are made by third parties against an
Indemnified Party for which an Indemnifying Party would be liable, and it
appears that such claims might also be covered by the Indemnified Party’s
insurance policies, the Indemnified Party shall make a timely claim under such
policies and to the extent that such party obtains any recovery from such
insurance, such recovery shall be offset against any sums due from an
Indemnifying Party (or shall be repaid by the Indemnified Party to the extent
that an Indemnifying Party has already paid any such amounts).


SECTION 6.9.  Survival and Timing of Claims for Indemnification.  Subject to the
terms of Section 6.3, the representations, warranties, covenants and agreements
contained in this Agreement (other than those covenants and agreements to be
performed after the Closing) shall survive the Closing until the two (2) year
anniversary of the Closing; provided, however, that the representations and
warranties contained in Sections 3.2 (Authority and Enforceability), 3.3
(Non-Contravention; Third Party Consents), 3.4 (Organization), 3.10(b)
(Litigation), 3.10(d) (Title), 3-A.1 (Title to Shares), 3-A.2 (Authority to
Execute and Perform Agreements) and 3-A.3 (Enforceability) shall survive
indefinitely; and, the indemnification obligations pursuant to Section 6.2(f),
Section 6.2(h) and Section 6.2(j) shall survive indefinitely.


SECTION 6.10.  Limitation on Claims for Indemnification.


(a)           Subject to the terms and conditions set forth in Section 6.10(b)
and Section 6.10(c), the aggregate amount of all payments made by the Company,
the Executives and/or the Stockholders (as applicable) in satisfaction of claims
for indemnification shall not exceed Four Million Five Hundred Thousand Dollars
($4,500,000).  The Parties acknowledge and agree that Purchaser’s sole remedy
will be the Stock Consideration for: (i) a breach of the representations and
warranties made by the Company and the Stockholders in Article III of this
Agreement other than with respect to the representations and warranties
contained in Sections 3.2 (Authority and Enforceability), 3.10(b) (Litigation),
3.10(d) (Title) and/or 3.11 (Taxes) (such other representations and warranties
being collectively referred to herein as the “Carved Out Company Representations
and Warranties”), and/or (ii) a breach of the representations and warranties
made by the Stockholders in Article III-A of this Agreement other than with
respect to the representations and warranties contained Sections 3-A.1 (Title to
Shares), 3-A.2 (Authority to Execute and Perform Agreements) and/or 3-A.3
(Enforceability) (such other representations and warranties being collectively
referred to herein as the “Carved Out Stockholder Representations and
Warranties”).  The Parties acknowledge and agree that subject to the terms and
conditions of Section 6.10(b), Section 6.10(c) and Section 6.12, Purchaser shall
make any indemnification claims directly against the Company, the Executives
and/or the Stockholders (as applicable) personally and not against the Stock
Consideration with respect to: (A) the Carved Out Company Representations and
Warranties and the Carved Out Stockholder Representation and Warranties, (B)
claims made pursuant clauses (b), (c), (d), (e), (f), (g), (h), (j) and (k) of
Section 6.2, and/or Section 6.3 (Tax Liability) (including with respect to the
California Taxes and the Foreign Business Tax Liabilities), (C) claims made with
respect to the Company’s knowing and willful infringement (as determined by a
court of competent jurisdiction) of the Intellectual Property rights of third
parties (as such is based on the Knowledge of the Company) in excess of the Four
Million Five Hundred Thousand Dollars ($4,500,000) of Stock Consideration,
and/or (D) claims for fraud, willful misrepresentation and/or willful
misconduct; provided, however, if the Company, the Executives and/or the
Stockholders (as applicable) fail to satisfy any such indemnification claims
made by Purchaser in a prompt and expeditious manner, Purchaser may satisfy any
such indemnification claims against all or a portion of the Stock Consideration;
provided, further, if the Company, the Executives and/or the Stockholders (as
applicable) are unable to fully satisfy any such indemnification claims,
Purchaser may satisfy any such shortfall against all or a portion of the Stock
Consideration.


 
47

--------------------------------------------------------------------------------

 


(b)           Notwithstanding any provision to the contrary contained in this
Agreement, but subject to the terms and conditions of Section 6.3 and Section
6.9: (i) there shall be no dollar amount caps, thresholds or other limitations
on indemnification claims of a Purchaser Indemnified Party made pursuant to: (A)
clause (a) of Section 6.2 with respect to the representations and warranties
contained in Sections 3.2 (Authority and Enforceability), 3.10(b) (Litigation),
3.10(d) (Title) and/or 3.11 (Taxes), (B) clauses (b), (c), (d), (e), (f), (g),
(h), (j) and (k) of Section 6.2, and/or (C) Section 6.3 (Tax Liability)
(including with respect to the California Taxes and the Foreign Business Tax
Liabilities); (ii) there shall be no dollar amount caps, thresholds or other
limitations on indemnification claims of a Purchaser Indemnified Party made
pursuant to clause (a) of Section 6.1 with respect to the representations and
warranties contained in Sections 3-A.1 (Title to Shares), 3-A.2 (Authority to
Execute and Perform Agreements) and/or 3-A.3 (Enforceability); and (iii) the
maximum liability of the Executives (on a pro rata basis) with respect to any
indemnification claim for Losses pursuant to Section 6.2 with respect to a
knowing and willful infringement by the Company (as determined by a court of
competent jurisdiction) of the Intellectual Property rights of third parties as
such is based on the Knowledge of the Company, shall be the Four Million Five
Hundred Thousand Dollars ($4,500,000) of the Stock Consideration and an
additional amount of One Million Five Hundred Thousand Dollars ($1,500,000).


(c)           There shall be no dollar caps, thresholds or other limitations on
indemnification claims made or other remedies sought by an Indemnified Party in
connection with fraud and/or willful misrepresentation the Company, the
Executives and/or the Stockholders (as applicable) and/or in connection with the
willful misconduct of the Executives.


(d)           Subject to the terms of Section 6.10(b), the Indemnifying Party
shall not be required to indemnify, defend or hold harmless an Indemnified Party
pursuant to this Article VI until the aggregate amount of all Losses exceeds
Fifty Thousand Dollars ($50,000), after which the Indemnifying Party shall be
obligated to pay the full amount of Losses of the Indemnified Party (from the
first dollar) regardless of the dollar amount of the claim.


SECTION 6.11.  Disbursement of Stock Consideration.  On the second anniversary
of the Closing Date, there shall be released from escrow to the Stockholders (on
a pro rata basis) that number of shares of Stock Consideration equal to the
difference between (a) all of the shares of Stock Consideration and (b) the sum
of (i) the dollar amount of shares of Stock Consideration which were subject to
offset by Purchaser pursuant to the terms of Section 6.12 and (ii) the sum or
all Losses subject to then-pending indemnification claims made under this
Agreement. The number of shares subject to disbursement pursuant to this Section
6.11 shall be based upon the same value used to determine the number of shares
of the Stock Consideration.


 
48

--------------------------------------------------------------------------------

 


SECTION 6.12.  Offset Rights and Order of Payment.  Subject to the terms of
Sections 6.1, 6.2, 6.3 and 6.10, Purchaser shall seek payment for any amounts
due with respect to claims of indemnification under this Article VI solely as
follows: (a) first, against the Stock Consideration, (b) second, against the
Earn-out Payments, if any, and (c) to the extent the amounts owing by the
Company, the Executives and/or the Stockholders to Purchaser exceed the
foregoing, Purchaser shall be entitled to seek payment directly from the
Company, the Executives and/or the Stockholders, as applicable.  The number of
shares subject to offset shall be based upon the same value used to determine
the number of shares of the Stock Consideration. In the event Purchaser elects
to offset against the Purchase Price any claimed amount which has not been
finally determined to be due to it from the Company, the Executives and/or any
of the Stockholders, the offset shall remain in effect during the pendency of
any proceedings to determine the merits of the claim of Purchaser, or until the
parties otherwise agree upon a resolution of such claim, and upon such final
determination or resolution, appropriate adjustments or payments between the
Parties shall be made so as to place each Party in as nearly as practicable the
same position in which it would have been had such final determination or
resolution been in effect at the time such offset was taken by
Purchaser.  Purchaser’s offset rights herein set forth represent neither a
liquidation of damages nor a limitation of liability.


SECTION 6.13.  Exclusive Remedies.  Except for fraud, willful misrepresentation
or willful misconduct and remedies that cannot be waived as a matter of law, if
the Closing occurs, this Article VI shall be the exclusive remedy for breaches
of this Agreement (including, any covenant, obligation, representation or
warranty contained in this Agreement or any certificates or other documents
delivered pursuant to this Agreement) or otherwise in respect to the
transactions contemplated hereby.


ARTICLE VII


CONDITIONS TO CLOSING


SECTION 7.1.  Conditions to Obligations of the Stockholders.  The obligation of
the Stockholders to consummate the transactions contemplated by this Agreement
shall be subject to the satisfaction (or waiver by the Stockholders), at or
prior to the Closing, of each of the following conditions:


(a)            Representations, Warranties and Covenants.  The representations
and warranties of Purchaser contained in this Agreement and in each other
document or agreement to be executed and delivered by Purchaser pursuant to this
Agreement shall have been true and correct when made and shall be true and
correct in all material respects on and as of the Closing Date with the same
force and effect as though made on and as of the Closing Date, other than such
representations and warranties as are made as of another specified date, which
shall be true and correct as of such date.  The covenants and agreements
contained in this Agreement to be complied with by Purchaser at or before the
Closing shall have been complied with in all material respects.  The
Stockholders shall have received a certificate from Purchaser signed by an
executive officer thereof with respect to the matters described in this Section
7.1(a).


 
49

--------------------------------------------------------------------------------

 


(b)            No Order.  There shall not be in effect any Law or Governmental
Order directing that the transactions contemplated by this Agreement not be
consummated or which has the effect of rendering it unlawful to consummate such
transactions; provided, that, the Company and the Stockholders shall have used
reasonable best efforts to have any such Governmental Order vacated or lifted
and shall have complied with its obligations under Section 5.4 hereof.


(c)            Employment Agreements.  Purchaser shall have executed and
delivered the Employment Agreements.


(d)            Non-compete Agreements.  Purchaser shall have executed and
delivered the Non-compete Agreements.


(e)            Intentionally Deleted.


(f)            Litigation.  No action, suit or proceeding shall have instituted
before any Governmental Authority or instituted or threatened by any
Governmental Authority expressly challenging or seeking to restrain or prohibit
the consummation of the transactions contemplated by this Agreement, or seeking
to obtain any material damages in connection therewith.


SECTION 7.2.  Conditions to Obligations of Purchaser.  The obligation of
Purchaser to consummate the transactions contemplated by this Agreement shall be
subject to the satisfaction (or waiver by Purchaser), at or prior to the
Closing, of each of the following conditions:


(a)            Representations, Warranties and Covenants.  The representations
and warranties of the Company, the Executives and the Stockholders contained in
this Agreement and in each other Company Document and Stockholder Document shall
have been true and correct when made and shall be true and correct in all
material respects on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date, other than such representations
and warranties as are made as of another specified date, which shall be true and
correct as of such date.  The covenants and agreements contained in this
Agreement to be complied with by the Company, the Executives and/or the
Stockholders, as applicable, at or before the Closing shall have been complied
with in all material respects.  Purchaser shall have received a certificate from
the Company and the Executives signed by an executive officer the Company and by
each of the Executives with respect to the matters described in this Section
7.2(a).


(b)           No Adverse Change.  There shall not have occurred between the date
hereof and the Closing Date any Material Adverse Effect in the Business, results
of operations or financial condition of the Company taken as a whole, nor shall
these have occurred any event, development or state of facts or circumstances
(other than a change in general economic conditions) which could reasonably be
expected to result in any of the foregoing.  Purchaser shall have received a
certificate from the Company and the Executives signed by an executive officer
the Company and by each of the Executives with respect to the matters described
in this Section 7.2(b).


 
50

--------------------------------------------------------------------------------

 


(c)            No Order.  There shall not be in effect any Law or Governmental
Order directing that the transactions contemplated by this Agreement not be
consummated or which has the effect of rendering it unlawful to consummate such
transactions; provided that Purchaser shall have used reasonable best efforts to
have any such Governmental Order vacated or lifted and shall have complied with
its obligations under Section 5.4 hereof.


(d)            Employment Agreements.  The Executives shall have executed and
delivered the Employment Agreements.


(e)            Non-Compete Agreements.  The Executives shall have executed and
delivered the Non-compete Agreements.


(f)             Intentionally Deleted.


(g)            Inventions Assignment Agreements.  Prior to the Closing, each of
the Company’s employees, consultants and independent contractors listed on
Appendix 4 shall have executed and delivered an Inventions Assignment Agreement.


(h)            Litigation.  No action, suit or proceeding shall have instituted
before any Governmental Authority or instituted or threatened by any
Governmental Authority expressly challenging or seeking to restrain or prohibit
the consummation of the transactions contemplated by this Agreement, or seeking
to obtain any material damages in connection therewith.


(i)             Company Benefit Plans.  The Company shall have terminated all of
the Company Benefit Plans, if any.


(j)             Required Consents.  The Company shall have obtained and/or made
all Required Consents.


(k)            Termination of Options and Stock Option Plan.  The Company shall
have terminated all Options and the Stock Option Plan.


(l)             Termination of Stockholders’ Agreement.  The Company and the
Executives shall have terminated the Stockholders’ Agreement.


(m)           Amendment to Company’s Bylaws.  The Company, the Stockholders and
the Company’s Board of Directors shall have taken all action necessary on the
part of the Company, the Stockholders and the Company’s Board of Directors to
amend the Company’s bylaws to the reasonable satisfaction of Purchaser.


(n)           Foreign Qualification.  The Company shall have taken all action
necessary to qualify the Company to conduct business as a foreign corporation in
the State of California.


(o)           Assignment of Domain Names.  David and the Company shall have
taken all action necessary on the part of David and the Company to assign all of
David’s ownership rights in and to the domain names and URLs listed in Section
3.19 of the Company’s Disclosure Schedule to the Company.


 
51

--------------------------------------------------------------------------------

 


(p)           Certain Agreements and Instruments.  Purchaser shall have received
the agreements, documents and instruments referred to in Section 2.9 (Duly
Endorsed Stock Certificates, Secretary’s Certificate, resignations, etc.) to be
delivered to Purchaser by the Stockholders and/or the Company at Closing.


ARTICLE VIII


TERMINATION


SECTION 8.1.  Termination.  This Agreement may be terminated at any time prior
to the Closing:


(a)           by either the Company and the Stockholders, on the one hand, or
Purchaser, on the other hand,  if the Closing shall not have occurred on or
before May 20, 2008 or such later date mutually agreed upon by the Parties;


(b)           by either the Company and the Stockholders, on the one hand, or
Purchaser, on the other hand, in the event that any Governmental Authority shall
have issued a final, non-appealable order, decree or ruling (other than a
temporary restraining order) restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement;


(c)           by the written consent of the Company, the Stockholders and
Purchaser; or


(d)           if either the Company and/or the Stockholders, on the one hand, or
Purchaser, on the other hand, materially defaults in the due and timely
performance of any of their or its warranties, covenants or agreements under
this Agreement (as applicable), the non-defaulting party may on or prior to the
Closing Date give notice of termination of this Agreement, which notice shall
specify with particularity the default or defaults on which the notice is based;
provided, however, that with respect to any default or defaults that are of a
nature that can be cured, such termination shall be effective ten (10) days
after such notice is received by the defaulting party only if such default or
defaults shall not have been cured on or before the effective time for
termination.


SECTION 8.2.  Effect of Termination.  In the event of the termination of this
Agreement in accordance with Section 8.1, this Agreement shall become void and
have no effect, with no liability on the part of any Party or its Affiliates,
directors, officers, employees, stockholders or agents in respect thereof;
provided, however, that nothing herein shall relieve any Party hereto from
liability for any breach by such Party of this Agreement.


 
52

--------------------------------------------------------------------------------

 


ARTICLE IX


GENERAL PROVISIONS


SECTION 9.1.  Notices.  Any notice, payment, demand, or communication required
or permitted to be given by any provision of this Agreement shall be in writing
and shall be deemed to have been delivered, given, and received for all purposes
(a) if delivered personally to the Person or to an officer of the Person to whom
the same is directed, or (b) when the same is actually received, if sent by a
nationally recognized courier service (which provides proof of delivery), by
registered or certified mail (postage and charges prepaid), or by facsimile (if
such facsimile is followed by a hard copy of the facsimile communication sent
promptly thereafter by a nationally recognized courier service (which provides
proof of delivery) or registered or certified mail (postage and charges
prepaid)), addressed as follows, or to such other address as such Person may
from time to time specify by due notice:


 
(a)           if to the Company or the Stockholders, to:



 
BookRags, Inc.

 
332 North Pleasant

 
Ridgewood, New Jersey  07450

 
Attention:  David Lieberman

 
Facsimile No.: (253) 550-8788



 
with a copy to:



 
Law Office of Mark R. Beatty

 
10900 N.E. 4th Street, Suite 1850

 
Bellevue, Washington  98004

 
Attention:  Mark R. Beatty, Esq.

 
Facsimile No.: (425) 451-0714



 
(b)           if to Purchaser, to:



 
Ambassadors Group, Inc.

 
2001 South Flint

 
Spokane, Washington 99224

 
Attention:  Chadwick J. Byrd, Chief Financial Officer

 
Facsimile No.: (866) 234-3706



 
with a copy to:



 
Loeb & Loeb LLP

 
10100 Santa Monica Boulevard

 
Los Angeles, California  90067

 
Attention:  Gerald M. Chizever, Esq.

 
Facsimile No.: (310) 282-2200



 
53

--------------------------------------------------------------------------------

 


SECTION 9.2.  Public Announcements.  No Party shall make, or cause to be made,
any press release or public announcement in respect of this Agreement or the
transactions contemplated hereby or otherwise communicate with any news media
without the prior written consent of the other Parties, which consent shall not
be unreasonably withheld or delayed, and the Parties shall cooperate as to the
timing and contents of any such press release or public announcement; provided,
however, that a Party may, without the prior consent of the other Parties, make
such press release, public announcement or filing as may be required by Law,
rule or regulation.


SECTION 9.3.  Headings.  The descriptive headings contained in this Agreement
are for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.


SECTION 9.4.  Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.


SECTION 9.5.  Appointment of Executives as Stockholders’ Representatives.  By
the execution and delivery of this Agreement, each of the Stockholders hereby
irrevocably constitutes and appoints each of the Executives (and by their
execution of this Agreement, each of the Executives hereby accepts his
appointment) as the true and lawful agent and attorney-in-fact of the
Stockholders to act in the name, place and stead of the Stockholders in
connection with the transactions contemplated by this Agreement, in accordance
with the terms and provisions of this Agreement, and to act on behalf of the
Stockholders in any mediation, litigation or arbitration involving this
Agreement or any other document to be executed and delivered in connection with
this Agreement, to do or refrain from doing all such further acts and things,
and to execute all such documents as the Executives shall deem necessary or
appropriate in connection with the transactions contemplated by this Agreement
or any other document to be executed and delivered in connection with this
Agreement, including without limitation, the power:


(a)            to act for the Stockholders with regard to matters pertaining to
the determination of the Earn-out Payments, the post-closing adjustment, and any
related adjustments to the Purchase Price;


(b)            to act for the Stockholders in connection with the issuance of
press releases, if any;


(c)            to act for the Stockholders and the Company in connection with
the filing of the Company’s Tax Returns and/or the defense of any proposed Tax
adjustments for a Pre-Closing Period;


 
54

--------------------------------------------------------------------------------

 


(d)            to act for the Stockholders with regard to matters pertaining to
indemnification referred to in this Agreement, including the power to compromise
any indemnity claim on behalf of or involving the Stockholders and to transact
and settle matters of litigation or claims against the Stockholders;


(e)            to execute and deliver all waivers, ancillary agreements,
certificates and documents that the Executives deem necessary or appropriate in
connection with the consummation of the transactions contemplated by this
Agreement;


(f)             to receive funds for the payment of expenses of the Stockholders
and apply such funds in payment for such expenses;


(g)            to do or refrain from doing any further act or deed on behalf of
the Stockholders that the Executives deem necessary or appropriate in their sole
discretion relating to the subject matter of this Agreement as fully and
completely as the Stockholders could do if personally present;


(h)            to deliver and receive notices and service of process in
connection with any claims under this Agreement; and


(i)             to engage and employ agents and representatives (including
accountants, legal counsel and other professionals) and to incur such other
expenses as the Executives deem necessary or prudent in connection with the
administration of the foregoing.


Each Stockholder agrees that the powers granted to the Executives pursuant to
this Section 9.5 are coupled with an interest, and are therefore irrevocable
without the consent of the Executives and shall survive the death, incapacity or
bankruptcy of any Stockholder.  In the event of any dispute between the
Executives, the decision of David shall be conclusive and binding upon Jim and
all of the other Stockholders. Purchaser, the Company (after the Closing) and
any other Person may conclusively and absolutely rely, without inquiry, upon any
action of the Executives in all matters referred to herein. The Stockholders
hereby confirm all that the Executives shall do or cause to be done by virtue of
their appointment as the representatives of the Stockholders.  The Executives
shall act for the Stockholders on all of the matters set forth in this Agreement
in the manner the Executives believe to be in the best interest of the
Stockholders and consistent with the obligations under this Agreement, but the
Executives shall not be responsible to the Stockholders for any loss or damages
the Stockholders may suffer by the performance of their duties under this
Agreement, other than loss or damage arising from willful violation of the law
or gross negligence in the performance of their duties under this Agreement.


SECTION 9.6.  Entire Agreement.  This Agreement constitutes the entire agreement
of the Parties with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, between the Parties
with respect to the subject matter hereof, including but not limited to, that
certain Term Sheet dated as of March 7, 2008, by and between the Company and
Purchaser.


SECTION 9.7.  Assignment.  Except with respect to an assignment by Purchaser to
an Affiliate of Purchaser (which shall in no event release Purchaser from its
obligations hereunder), this Agreement may not be assigned by any Party, by
operation of law or otherwise, without the prior written consent of the other
Parties (which consent may be granted or withheld in the sole discretion of such
other Parties).


 
55

--------------------------------------------------------------------------------

 


SECTION 9.8.  No Third Party Beneficiaries.  This Agreement shall be binding
upon and inure solely to the benefit of the Parties and their heirs and
permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.


SECTION 9.9.  Amendment.  This Agreement may not be amended except by an
instrument in writing signed by the Parties.


SECTION 9.10.  Waiver.  The Company and the Stockholders, on the one hand, and
Purchaser, on the other hand, may (a) extend the time for the performance of any
of the obligations or other acts of the other, (b) waive any inaccuracies in the
representations and warranties of the other contained herein or in any document
delivered by the other pursuant hereto, or (c) waive compliance with any of the
agreements or conditions of the other contained herein.  Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
the Parties.  Any waiver of any term or condition shall not be construed as a
waiver of any subsequent breach or a subsequent waiver of the same term or
condition, or a waiver of any other term or condition, of this Agreement.  The
failure of any Party to assert any of its rights hereunder shall not constitute
a waiver of any of such rights.


SECTION 9.11.  Governing Law; Venue.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Washington, without
reference to the choice of law doctrine of the State of Washington.  All actions
and proceedings arising out of or relating to this Agreement shall be heard and
determined in any federal or state court sitting in the State of Washington, and
the Parties hereby irrevocably submit to the jurisdiction of such courts in any
such action or proceeding and irrevocably waive the defense of an inconvenient
forum.  The Parties hereby irrevocably waive their respective rights to trial by
jury of any cause of action, claim, counterclaim or cross-complaint in any
action or other proceeding brought by a Party against another Party with respect
to any matter arising out of, or in any way connected with or related to, this
Agreement or any portion thereof, whether based upon contractual, statutory,
tortious or other theories of liability.  Each Party irrevocably consents to the
service of any and all process in any such action or proceeding by the mailing
of copies of such process to such Party at its address specified in Section 9.1
hereof.  Nothing in this Section 9.11 shall affect the right of any Party to
serve legal process in any other manner permitted by Law.  The consents to
jurisdiction set forth in this Section 9.11 shall not constitute general
consents to service of process in the State of Washington and shall have no
effect for any purpose except as provided in this Section 9.11 and shall not be
deemed to confer rights on any person other than the Parties.


SECTION 9.12.  Interpretation.  There shall be no presumption against any Party
on the ground that such Party was responsible for drafting this Agreement or any
part hereof.


SECTION 9.13.  Counterparts.  This Agreement may be executed in one or more
counterparts, and by the Parties in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Agreement, or any other document or agreement to be
executed in connection herewith by facsimile shall be as effective as delivery
of a manually executed counterpart of any such agreement or document.


 
56

--------------------------------------------------------------------------------

 


SECTION 9.14.  Mediation.  The Parties involved in any dispute, Loss or claim
with respect to this Agreement, shall, prior to initiating any litigation,
attempt in good faith to settle such dispute, for a period of thirty (30) days
following the date on which a Party notifies the other Party or Parties of such
dispute, loss or claim, through consultation and negotiation, in good faith and
a spirit of mutual cooperation.  Each Party to the mediation shall send a
representative with full and unlimited power to negotiate a settlement to such
dispute, loss or claim.  If the Parties’ attempts to mediate the dispute fail,
then the dispute shall be mediated by a mutually acceptable mediator to be
chosen by the Parties within ten (10) days after written notice by one Party to
the other Party or Parties demanding mediation.  No Party to a dispute shall
unreasonably withhold consent to the selection of a mediator, and the
Stockholders, on the one hand, and the Purchaser, on the other hand, will share
the costs of the mediation equally and will, if required by such mediator, pay
the costs of the mediator in advance. The Parties agree that the decision of any
mediator shall not be binding.


[SIGNATURE PAGE FOLLOWS]


 
57

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have caused this Stock Purchase Agreement to be
executed as of the date first written above.
 

 
COMPANY:
                   
BOOKRAGS, INC.
                   
By:
/s/ David Lieberman     
Name:
David Lieberman     
Title:
President                     
STOCKHOLDERS:
            /s/ David Lieberman     
DAVID LIEBERMAN, Individually
            /s/ James Yagmin     
JAMES YAGMIN, Individually
            /s/ Charles Lieberman     
CHARLES LIEBERMAN, Individually
            /s/ Sue A. Idleman     
SUE A. IDLEMAN, in her capacity as Executrix
   
of the ESTATE OF LEE H. IDLEMAN
                   
PURCHASER:
                   
AMBASSADORS GROUP, INC.
                   
By:
/s/ Jeffrey D. Thomas     
Name:
Jeffrey D. Thomas       
Title:
President and CEO   

 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


Form of Employment Agreement – Executives


EXECUTION COPY




EMPLOYMENT AGREEMENT


BookRags, Inc., a Delaware Corporation, (the “Company”), and ________, a natural
person (the “Executive”) (collectively, the “Parties”), make this EMPLOYMENT
AGREEMENT (“Agreement”) as of May ___, 2008 (“Commencement Date”).  The Company
and the Executive are individually referred to herein as a "Party” and
collectively as the “Parties”.


RECITALS


WHEREAS, this Agreement is entered into concurrently with that certain Stock
Purchase Agreement, dated May___________, 2008 (“SPA”), by and among the
Company, Executive, David Lieberman, Charles Lieberman, Sue A. Idleman, in her
capacity as Executrix of the Estate of Lee H. Idleman, and Ambassadors Group,
Inc. (“AGI”), pursuant to which AGI shall acquire the business of the
Company  through the purchase of all of the issued and outstanding capital stock
of the Company;


WHEREAS, the Executive is an owner, founder and officer of the Company and, upon
the consummation of the transactions contemplated by the SPA, the Executive will
receive certain benefits as a result of the purchase of the Company by AGI;


WHEREAS, pursuant to the SPA, the Company hereby employs the Executive as
Vice-President of Technology in accordance with the terms of this Agreement;


WHEREAS, the Executive is bound by the Noncompetition, Nonsolicitation and
Confidential Information Agreement (the “Non-Compete Agreement”), which is
executed concurrently with the SPA; and


WHEREAS, the Company and the Executive wish to enter into this Agreement to
outline the terms and conditions of the Executive’s employment with Company.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and the Executive agree as follows:


1.              Employment.


(a)           Term.  The Term of this Agreement shall begin as of the
Commencement Date and shall continue for period of  (3) years (“Initial Term”)
and shall be automatically extended for successive one (1) year periods
(“Renewal Periods”) unless either Party notifies the other Party at least ninety
(90) days prior to the end of the Initial Term or any Renewal Period then in
effect or unless sooner terminated as hereinafter provided (“Termination
Date”).  The Initial Term and any Renewal Periods are collectively referred to
as the “Term.”


(b)           Duties and Responsibilities.  The Executive will report to the
Chief Executive Officer of the Company (the “CEO”).  The Executive shall be
employed as Vice-President of Technology of the Company and shall perform and
discharge well and faithfully the duties which may be assigned to him from time
to time by the CEO and the Company’s Board of Directors (the “Board”) or an
appointee of the Board in connection with the conduct of the Company’s business
as well as those duties which are normally and customarily vested in the office
of Vice-President of Technology of a corporation.  The Executive shall perform
his duties at such place(s) as designated by the Company and may be required to
travel in order to fulfill such duties, as determined by the Company.


 

--------------------------------------------------------------------------------

 


2.              Compensation.


Base Salary.  The Executive shall be paid a base salary (“Base Salary”) during
the Term at the annual rate of one hundred thousand dollars ($100,000.00).  The
Executive’s base salary may be increased, but in no event may Executive’s base
salary be reduced during the Term.  The Executive shall receive a guaranteed
minimum five percent (5%) increase in his then current Base Salary, on an annual
basis.  The Executive’s Base Salary shall be payable in accordance with the
Company’s normal payroll practices established by the Company with respect to
its senior executive employees, as in effect from time to time, and such payment
shall be subject to applicable withholdings.  On the third anniversary of this
Agreement, the Company agrees to evaluate the Executive’s Base Salary in light
of then market conditions  and, if below market, to increase the Base Salary
commensurate with the marketplace (any such increase to be  determined by the
Board) and shall be increased thereafter as determined by the compensation
policies of the Company applicable to its senior executive employees.


3.              Other Employment Benefits.


(a)           Business Expenses.  Upon submission of itemized expense
statements, in the manner as shall be specified by the Company, the Executive
shall be entitled to reimbursement for reasonable business and travel expenses
duly incurred by the Executive in the performance of his duties under this
Agreement, pursuant to the Company policy and any relevant policies established
by the Board.


(b)           Savings and Retirement Plans.  During the Term, the Executive
shall be entitled to participate in any saving and retirement plans, policies
and programs that are available generally to similarly situated executives of
AGI and such benefits shall be provided by AGI.  However, nothing in this
Agreement shall preclude the Company or AGI from amending any such plan or
program from time to time.


(c)           Health & Welfare Benefit Plans.  During the Term, the Executive
shall be entitled to participate in health and welfare benefit plans, policies
and programs (including, if applicable, medical, dental, disability, employee
life, group life and accidental death insurance plans and programs) to the same
extent as similarly situated executives of AGI and such benefits shall be
provided by AGI.  However, nothing in this Agreement shall preclude the Company
or AGI from amending any employee benefit plan or program from time to time.


(d)           Vacation.  The Executive shall be entitled to twenty (20) business
days of vacation each year during the Term, during which time Executive’s
compensation shall be paid in full.  Executive shall also be entitled to an
additional ten (10) business days of previously accrued vacation during the
first calendar year of the Term.  Executive’s vacation allowance shall be
applied and extended under the same terms and conditions as are generally
applicable to other senior executive employees of Company.  Executive will also
receive other leave benefits, consistent with the vacation and leave benefit
policies established by the Company for its senior executive employees.


 
2

--------------------------------------------------------------------------------

 


4.              Termination of Employment.


(a)           Death or Disability.  If the Executive dies during the Term, the
Executive’s employment shall be deemed to terminate the date of the Executive’s
death.  If the Executive is incapacitated or disabled by accident, sickness or
otherwise so as to render him mentally or physically incapable of fully
performing the essential functions of his position with reasonable accommodation
for a period of more than three (3) months or more during any twelve (12) month
period, the Company, in its reasonable discretion, may terminate the Executive’s
employment due to “Disability” by providing written notice of such termination
to the Executive.  A termination of the Executive’s employment, and the Term, by
either the Executive or the Company, for Disability shall be communicated to the
other Party by written notice, and shall be effective the thirtieth (30th) day
after receipt of such notice of Disability by the other Party.


(b)           For Cause.  Notwithstanding anything herein to the contrary, the
Company may terminate the Executive’s employment hereunder “for Cause” for any
one of the following reasons: (i) the Executive’s conviction, pleading guilty or
no contest with respect to a felony or a misdemeanor involving dishonesty or
moral turpitude or where imprisonment is imposed, (ii) the Executive’s
commission of any act of theft, fraud, dishonesty, or falsification of any
employment or Company records, (iii) the Executive’s engagement in misconduct
that is materially detrimental to the Company’s reputation or business, as
determined by the Board in its sole discretion, (iv) upon written notice to the
Executive of the Executive’s insubordination or the Executive’s refusal without
proper legal reason to substantially perform the duties and responsibilities
required of the Executive, other than by reason of mental or physical illness or
incapacity, and the Executive’s failure to cure such insubordination or to
perform such duties and responsibilities, as determined by the Board in its sole
discretion, within five (5) days of the date of such notice, or (v) upon written
notice to the Executive of any breach by the Executive of any material term of
this Agreement, the Non-Compete Agreement and/or of the Executive’s fiduciary
duties to the Company and the Executive’s failure to cure such breach within ten
(10) days of the date of such notice (to the extent curable), as determined by
the Board in its sole discretion.


(c)           Without Cause.  The Company may also terminate the Executive’s
employment hereunder without cause at any time for any reason or for no reason
immediately by written notice to the Executive.   The Date of Termination shall
be the date on which the Executive’s notice becomes effective in accordance
Paragraph 9(h), below.


(d)           Voluntary Termination.  The Executive may terminate the Term and
his employment hereunder without Cause or without Good Reason at any time by
providing the Company with ninety (90) days written notice of his
resignation.  Any termination of the employment of the Executive hereunder by
resignation (or other voluntary action of the Executive), or by the Executive’s
or Company’s decision not to extend the Term for any of the Renewal Periods (as
outlined in Paragraph 1(a)), shall be deemed to be a “Voluntary Termination.”


 
3

--------------------------------------------------------------------------------

 


(e)           Termination by Executive for Good Reason.  Executive may terminate
the Employment Period upon thirty (30) days prior written notice to Company of
any event constituting “Good Reason” as defined herein.  The term “Good Reason”
means the occurrence of any of the following, without the prior written consent
of the Executive:  (i) assignment of the Executive to duties materially
inconsistent with the Executive’s position as described in Paragraph 1 hereof,
or any significant diminution in the Executive’s duties or responsibilities or
change of Executive’s job title; or (ii) any material breach of this Agreement
by the Company and the Company fails to cure such conduct or event within thirty
(30) days of receipt of notice from the Executive; or (iii) a material reduction
in Executive’s compensation, executive perquisites or other employee benefits;
or (iv) fraud on the part of the Company.


(f)           Payments Upon Termination.  If the Term is terminated by the
Company for or without Cause, by Voluntary Termination, for Good Reason by the
Executive, by the Executive’s Death, or by the Company or the Executive due to
the Executive’s Disability, the Company shall promptly pay or provide to the
Executive, or his estate, (i) the Executive’s earned but unpaid Base Salary
accrued through such date of termination, (ii) accrued, but unpaid, vacation
time through such date of termination, (iii) reimbursement of any business
expenses incurred by the Executive prior to the date of termination that are
reimbursable under Paragraph 3(a) above, (iv) any vested payable and unpaid
deferred compensation; and (v) any vested benefits and other amounts due to the
Executive under any plan, program, policy of, or other agreement with, the
Company. Subsections (i) to (iv), above, are referred to together as the
“Accrued Obligations”.


If the Term is terminated by the Company without Cause, for Good Reason by
Executive, by Executive’ Death, or by Company or Executive as a result of
Executive’s Disability, in addition to the Accrued Obligations, the Executive,
or his estate, shall receive (i) an amount equal to the projected cost of
Executive’s medical insurance under COBRA for the eighteen (18) month period
immediately following the termination; ; (ii) all of Executive’s unvested stock
options and stock grants, fully vested upon the date that the termination
becomes effective. The Executive hereby acknowledges that the benefits provided
in this Section 4(f) constitute the sole and exclusive remedy upon termination
of his employment pursuant to this Paragraph 4(f).


If the Term is terminated by the Company without Cause, for Good Reason by
Executive, by Executive’ Death, or by Company or Executive as a result of
Executive’s Disability, in addition to the Accrued Obligations, and only in
exchange for the execution and delivery of a general release of all claims
against the Company and its related individuals and entities and their
personnel, the Executive, or his estate, shall receive: (i) (A) if Executive’s
employment terminates during the Initial Term, the unpaid Base Salary due for
remainder of the Initial Term which remains unpaid at the date of termination of
Executive’s employment, or (B) if Executive’s employment terminates during any
Renewal Period, the unpaid Base Salary due for the remainder of the Renewal
Period then in effect which remains unpaid at the date of termination of
Executive’s employment; and (ii) an amount equal to the projected costs of
Executive’s medical insurance under COBRA for a period of ninety (90) days
(collectively, “Severance”).  The Executive hereby acknowledges that Severance
is the sole and exclusive remedy upon termination of his employment pursuant to
this Paragraph 4(f).


 
4

--------------------------------------------------------------------------------

 


5.              The Executive’s Duties Upon Termination


(a)           Cooperation.  After notice of termination, the Executive shall ,
at the Company’s expense and subject to the Executive’s professional
availability, cooperate with the Company, as reasonably requested by the
Company, to effect a transition of the Executive’s responsibilities and to
ensure that the Company is aware of all matters being handled by the Executive.


(b)           Return of Company Property.  Promptly after the termination of the
Executive’s employment under this Agreement for any reason, the Executive will
return all Company property in the Executive’s possession to the Company.


(c)           Resignation of Office.  On the termination of the Executive’s
employment for whatever reason, the Executive agrees that the Executive shall
resign all offices held by the Executive in the Company or any subsidiary of the
Company.


6.              Non-Compete Agreement.  The Non-Compete Agreement entered into
by the Executive in conjunction with the SPA is incorporated herein by this
reference as if set forth in full.  The Executive hereby acknowledges and
reaffirms his obligations contained in the Non-Compete Agreement, including
those obligations which survive termination of employment.


7.              Assignment and Transfer.  The Executive’s rights and obligations
under this Agreement shall not be transferable by assignment or otherwise, and
any purported assignment, transfer or delegation thereof shall be void.  This
Agreement shall be assignable by the Company without the consent of the
Executive and inure to the benefit of, and be binding upon and enforceable by,
any purchaser of substantially all of Company’s assets, any corporate successor
to the Company or any assignee thereof.


8.              No Inconsistent Obligations.  This Agreement and the Non-Compete
Agreement shall represent the sole agreement with the Company as to the subject
matter herein, and the Executive has no obligations or encumbrances, legal or
otherwise, inconsistent with the terms of this Agreement or the Non-Compete
Agreement or with the Executive undertaking employment with the Company or
fulfilling the duties contemplated by this Agreement.  The Executive represents
and warrants that the Executive has the right and power to enter into this
Agreement, to perform the Executive’s obligations hereunder and by entering into
this Agreement and performing the Executive’s obligations hereunder the
Executive is not in conflict with any agreement with any third party.  The
Company represents and warrants that the Company has all requisite corporate
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder.


 
5

--------------------------------------------------------------------------------

 


9.              Miscellaneous.


(a)            Survival.  The provisions of this Agreement, including, without
limitation Paragraph 6 (Non-Compete Agreement) and Paragraph 9(c) (Arbitration)
contained herein shall survive the termination of employment.


(b)            Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the state in which Executive performs his
services for the Company.


(c)            Arbitration .  Except for claims under the National Labor
Relations Act, claims for workers compensation, claims for unemployment
insurance, claims before governmental administrative bodies, or as otherwise
required by applicable law, the Executive and the Company agree that any dispute
regarding this Agreement or the Executive’s relationship with Company will be
submitted to binding arbitration before a neutral arbitrator subject to rules
Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association.  Such disputes include, without limitation, any claims
under Title VII of the Civil Rights Act, California’s Fair Employment and
Housing Act, the Family Medical Leave Act, the California Family Rights Act, and
related Washington state provisions, including Chapter 49.60 of the Revised Code
of Washington.  The Arbitrator may award all damages authorized by law,
including where authorized by statute or contract, reasonable attorneys’
fees.  The Parties agree to file any demand for arbitration within the time
limit established by the applicable statute of limitations.  The award of the
Arbitrator shall be in writing and shall set forth the basis for his or her
decision.  Fees of the Arbitrator shall be paid by the Company as required by
applicable law.  The Parties agree to keep the fact of arbitration, and any
decision thereto, confidential and shall execute all documents necessary to
maintain such confidentiality, including execution of a protective order. THE
PARTIES UNDERSTAND AND AGREE THAT THEY ARE WAIVING THEIR RIGHTS TO BRING SUCH
CLAIMS TO COURT, INCLUDING THE RIGHT TO A TRIAL IN A COURT OF LAW.


(d)           Amendment. This Agreement may be amended only by a writing signed
by the Executive and by a duly authorized representative of the Company (other
than the Executive).


(e)            Severability. If any term, provision, covenant or condition of
this Agreement is held by a court of competent jurisdiction, or arbitrator(s),
as applicable, to exceed the limitations permitted by applicable law, as
determined by such court or arbitrator(s) in such action, then the provisions
will be deemed reformed or blue penciled to the maximum limitations permitted by
applicable law and the Parties hereby expressly acknowledge their desire that,
in such event, such action be taken.  Notwithstanding the foregoing, the Company
and Executive further agree that if any term, provision, covenant or condition
of this Agreement is held by a court of competent jurisdiction, or arbitrator(s)
to be invalid, void or unenforceable, the remainder of the provisions shall
remain in full force and effect and in no way shall be affected, impaired or
invalidated.


(f)             Construction. The headings and captions of this Agreement are
provided for convenience only and are intended to have no effect in construing
or interpreting this Agreement. The language in all parts of this Agreement
shall be in all cases construed according to its fair meaning and not strictly
for or against the Company or the Executive.


 
6

--------------------------------------------------------------------------------

 


(g)            Nonwaiver. No failure or neglect of either Party hereto in any
instance to exercise any right, power or privilege hereunder or under law shall
constitute a waiver of any other right, power or privilege or of the same right,
power or privilege in any other instance. All waivers by either Party hereto
must be contained in a written instrument signed by the Party to be charged and,
in the case of the Company, by an officer of the Company (other than the
Executive) or other person duly authorized by the Company.


(h)            Notices. All notices, requests, demands, claims and other
communications hereunder will be in writing.  Any notice, request, demand, claim
or other communication hereunder will be deemed duly given if and when sent by
registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient as set forth below:
If to the Executive:




[Address]
Attn:
Tel:
Fax:


If to Company:




c/o Ambassadors Group, Inc.
2001 South Flint
Spokane, Washington 99224
Attn:
Tel:
Fax:


Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means, including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail or by facsimile (if such
facsimile is followed by a hard copy of the email or facsimile communication
sent promptly thereafter by a nationally recognized courier service (which
provides proof of delivery) or registered or certified mail (postage and charges
prepaid)).  Any Party may change the address to which notices, requests,
demands, claims, and other communications hereunder are to be delivered by
giving the other Party notice in the manner herein set forth.


(i)             Assistance in Litigation.  The Executive shall, during
employment furnish such information and proper assistance to the Company as may
reasonably be required by the Company in connection with any litigation in which
it or any of its subsidiaries or affiliates is, or may become, a
party.  Following termination of employment, Executive may, if permitted by
Executive’s then employer, or subject to Executive’s then professional
availability, furnish such information and assistance to the Company in
connection with any litigation in which Company or any of its subsidiaries or
affiliates is, or may become, a party; provided, however, that the Company pays
Executive such compensation, fees and expenses as may be mutually agreed upon by
Executive and the Company.


 
7

--------------------------------------------------------------------------------

 


(j)             Executive Acknowledgment. The Executive hereby acknowledges that
he has had the option to consult legal counsel in regard to this Agreement, that
he has read and understands this Agreement, that he is fully aware of its legal
effect, and the he has entered into it freely and voluntarily and based on his
own judgment and not on any representations or promises other than those
contained in this Agreement.  Further, the Executive hereby agrees to abide by
all federal, state, and local laws, ordinances and regulations.


(k)            Counterparts. This Agreement may be executed in one or more
counterparts, and by the Parties in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement, or any other document or
agreement to be executed in connection herewith by facsimile shall be as
effective as delivery of a manually executed counterpart of any such agreement
or document.


(l)             Entire Agreement. This Agreement, the SPA (including without
limitation the schedules and attachments to the SPA executed and delivered in
connection therewith) and the Non-Compete Agreement contain the entire agreement
and understanding between the Parties and supersedes any prior or
contemporaneous written or oral agreements, representations and warranties
between them respecting the subject matter hereof




[SIGNATURE PAGE FOLLOWS].


 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth above.



     
The Company:
                   
BookRags, Inc.
             
Date:
   
By:
                     
Name:
                     
Title:
   




     
Executive:
             
Date:
   
Signature:
           
 
                               
(Address)
 

 
EMPLOYMENT AGREEMENT SIGNATURE PAGE


 

--------------------------------------------------------------------------------

 


EXHIBIT B


Form of Non-compete Agreement – Executives


EXECUTION COPY


NONCOMPETITION, NONSOLICITATION
AND CONFIDENTIAL INFORMATION AGREEMENT


THIS NONCOMPETITION, NONSOLICITATION AND CONFIDENTIAL INFORMATION AGREEMENT
(this “Agreement”) is entered into on May ______, 2008 between BookRags, Inc.
(the “Company”) and ________________ (the “Executive”).


RECITALS


WHEREAS, this Agreement is entered into concurrently with the Stock Purchase
Agreement, dated May_____, 2008 (“SPA”), by and among the Company, Executive,
David Lieberman, Charles Lieberman, Sue A. Idelman, in her capacity as the
Executrix of the Estate of Lee. H. Idleman, and Ambassadors Group, Inc. (“AGI”),
pursuant to which AGI shall acquire the business of the Company through the
purchase of all of the issued and outstanding capital stock of the Company.  The
Executive is an owner, founder and officer of the Company and, pursuant to the
SPA, the Executive will receive certain benefits as a result of the purchase of
the Company by AGI.  The Company further wishes to employ the Executive in order
to promote the business of the Company and will therefore enter into a three (3)
year employment agreement with the Executive so as to promote the business of
the Company.  The Company and AGI, as well as all of their past, current and
future parents, subsidiaries, divisions and affiliates, are collectively
referred to herein as the “Companies”.


WHEREAS, the Companies have Confidential Information (as defined below) and
Trade Secrets (as defined below) which they wish to safeguard and keep
confidential.


WHEREAS, the Companies have strong relationships with business partners, and are
using, and will use, various marketing efforts to develop valuable relationships
with these business partners and others, all of which have been and are being
accomplished through the expenditure of extensive time, effort and resources and
which they wish to maintain.


WHEREAS, the Companies have hired, trained and developed an unusual and
extraordinary workforce through the expenditure of extensive time, effort and
resources and which they wish to retain.


WHEREAS, the Executive acknowledges that entering into this Agreement is a
material condition to execution of, and consummation of the transactions
contemplated by, the SPA.


AGREEMENT


NOW, THEREFORE, in consideration of the Executive’s employment by the Company,
as well as the resultant benefits to the Executive from the purchase of the
Company by AGI, the Executive and the Company agree as follows:


1.              Noncompetition.  The Executive acknowledges and agrees that he
has received and shall continue to receive valuable Confidential Information and
Trade Secrets of the Companies and exposure to key suppliers and service
providers of the Companies.  Accordingly, because of the Executive’s access to,
and knowledge of, the Companies’ Confidential Information and Trade Secrets and
key suppliers, service providers and customers, as well as the Executive’s
position within the Companies, the Executive would be in a unique position to
divert business from the Companies and to commit irreparable damage to the
Companies were the Executive to be allowed to compete with the Companies or to
commit any of the other acts prohibited below.


 

--------------------------------------------------------------------------------

 


The Executive therefore agrees that the Executive shall not, during his
employment with any of the Companies and for the Noncompete Period (as defined
below), directly or indirectly, own, organize, consult with, be employed by,
advise, be a stockholder, partner of or joint venturer with, be a director or
managing member of, or otherwise assist or provide services to, any Competitor
(as defined below) within the Restricted Area (as defined below) except to the
extent the Executive is acting on behalf of any of the Companies or in
furtherance of the any of the Companies’ interests.  The Executive further
agrees that, during the Executive’s employment and for the Noncompete Period,
the Executive shall not, directly or indirectly, purchase any equity securities
of any corporation or other business (other than as a stockholder or beneficial
owner directly or indirectly owning one percent (1%) or less of the outstanding
securities of a public company) which is a Competitor, without the prior written
consent of the Company.


2.              Nonsolicitation of Employees.  The Executive acknowledges and
agrees that the Companies have expended and will continue to expend significant
time, effort and resources in the hiring, training and development of an unusual
and extraordinary workforce whose identities and abilities the Executive would
not know of or learn but for his relationship with the Companies.  The Executive
therefore agrees that, during his employment with any of the Companies and for
the Nonsolicitation Period, the Executive shall not, directly or indirectly, (a)
solicit, or attempt to solicit, any employee of or consultant to the Companies
to work for, contract with, become a partner with or otherwise be retained by
any Competitor of the Companies; (b) assist or advise any such Competitor in
hiring, employing, retaining or soliciting such employees or consultants; or (c)
encourage any such employee or consultant to be hired, employed, retained or
solicited by any Competitor.


3.              Nonsolicitation of Customers.  The Executive acknowledges and
agrees that he possesses and will continue to receive valuable Confidential
Information and Trade Secrets of the Companies and exposure to customers and
potential customers of the Companies.  The Executive therefore agrees that,
during his employment with any of the Companies and for the Nonsolicitation
Period, the Executive shall not, directly or indirectly, solicit any customers
or potential customers of any of the Companies with whom the Executive had
contact with or about whom the Executive learned information during the
Executive’s employment with any of the Companies on behalf of any Competitor.


4.              Nonsolicitation of Suppliers and Service Providers.  The
Executive acknowledges and agrees that the Executive has received and shall
continue to receive valuable Confidential Information and Trade Secrets of the
Companies with respect to their relationships with their suppliers and service
providers and that the ability to acquire services from such suppliers and
service providers is limited.  Accordingly, such relationships constitute
valuable assets of the Companies.  The Executive therefore agrees that, during
his employment with any of the Companies and for the Nonsolicitation Period, the
Executive shall not use any Confidential Information or Trade Secrets to,
directly or indirectly, solicit any suppliers or service providers with whom the
Executive had contact with or about whom the Executive learned information
during the Executive’s employment with any of the Companies on behalf of any
Competitor.


 
- 2 -

--------------------------------------------------------------------------------

 


5.              Non-disparagement.  Executive agrees during his employment, and
subsequent to termination for any reason, he shall not disparage the Companies,
including, without limitation, their employees, directors, officers, agents,
stockholders or products, services or programs to any person or entity,
including, without limitation, any current, former or future customer, supplier
or service provider.  The Companies agree not to, and will direct their officers
and directors not to, disparage Executive or the performance or the services he
rendered to the Companies.


6.              Confidentiality of Information.  The Executive acknowledges and
agrees that the Executive has been and shall be exposed to the Companies’
Confidential Information and Trade Secrets.  The Executive agrees to keep all
such information strictly confidential at all times.  Except as required by the
Executive’s duties for any of the Companies or by virtue of a subpoena or other
court order applicable to the Executive, the Executive agrees not to make use or
disclose any Confidential Information or Trade Secrets to any person, company,
firm, organization or other entity, or encourage any such person, company, firm,
organization or other entity to make use of such Confidential Information or
Trade Secrets.  However, should the Executive receive any such subpoena or court
order which may require disclosure of Trade Secrets or Confidential Information,
the Executive will immediately disclose such subpoena or court order to Company
so that it may interpose any objection it may have.


7.              Return of Documents and Electronic Media.  At the termination of
the Executive’s employment with any of the Companies, the Executive agrees to
promptly return to the Company all property of the Companies, including any and
all documents and other tangible information and data, regardless of the form in
which it is recorded, as well as any and all copies and reproductions of such
documents or other tangible information and data (regardless of the form of such
copies or reproductions), which the Executive (i) received or obtained from or
on behalf of any of the Companies, or (ii) prepared, compiled or collected while
employed by any of the Companies.  The Executive specifically agrees not to
retain any copies of any Confidential Information or Trade Secrets.


8.              Ownership of Work Product.  All work product, data,
documentation, information or materials conceived, discovered, developed or
created by the Executive in the course of the Executive’s work for any of the
Companies (collectively, the “Work Product”) shall be owned exclusively by the
Companies.  To the greatest extent possible, any Work Product shall be deemed to
be a “work made for hire” (as defined in the United States Copyright Act, 17
U.S.C.A. §101 et seq., as amended) and owned exclusively by the Company.  The
Executive hereby unconditionally and irrevocably transfers and assigns to the
Companies all right, title and interest in or to any such Work Product.  The
Companies and the Executive acknowledge that, pursuant to Wash. Rev. Code §
49.44.140(e), any provision in this Agreement requiring Employee to assign his
rights in any Work Product does not apply to an invention for which no
equipment, supplies, facility, or trade secret information of the employer was
used and which was developed entirely on the employee’s own time, unless (a) the
invention relates (i) directly to the business of the employer, or (ii) to the
employer’s actual or demonstrably anticipated research or development, or (b)
the invention results from any work performed by the employee for the employer.


 
- 3 -

--------------------------------------------------------------------------------

 


9.              Definitions.


(a)            A “Competitor,” as used herein, shall mean any person (including
Executive), company (except the Companies), firm, organization or other entity
which is in the business being conducted, or proposed to be conducted, by any of
the Companies, including, without limitation, (i) the development, marketing,
organizing, operation or conducting of student and professional educational
tours; or (ii) research or compilation, via the internet, worldwide web, or
otherwise, of literature summaries, biographies, literary criticisms, essays,
encyclopedias, e-Books or education databases.


(b)            The term “Trade Secrets” shall be given its broadest possible
interpretation and shall mean any and all documents, information or other data
(whether recorded or otherwise) (as defined below), which concerns any of the
Companies or their business and which (i) derives independent economic value,
actual or potential, from not being generally known to the public or to other
persons who can obtain economic value from its disclosure or use, and (ii) is
the subject of efforts that are reasonable under the circumstances to maintain
its secrecy.  Such Trade Secrets include, without limitation, information
related to any of the Companies’ customers and potential customers (including,
without limitation, students and educational institutions), customer preferences
and habits, suppliers, partners, service providers, research methodology,
internet search programs and methodology, databases, marketing plans,
advertising, contracts, potential contracts, training plans, strategies,
forecasts, pricing, methods, practices, techniques, business plans, financial
plans, research plans, advertising plans, development plans, purchasing plans,
accounting, programming or tour development.


(c)            The term “Confidential Information” shall also be given its
broadest possible interpretation and shall mean any and all information
disclosed or made available by any of the Companies to the Executive, including,
without limitation, any information which is not publicly known or available
upon which any of the Companies’ business or success depends.


(d)            “Noncompete Period” shall be a period of three (3) years from the
last date on which Executive is employed by any of the Companies, regardless of
the reason for termination of such employment.


(e)            “Nonsolicitation Period” shall be a period of three (3) years
from the last date on which Executive is employed by any of the Companies,
regardless of the reason for termination of such employment.


(f)             “Restricted Area” shall be any state, province, territory or
foreign country in which any of the Companies, or their subsidiaries and/or
affiliates, markets, sells or distributes their products or services.


10.           Injunctive Relief.  The Executive understands and agrees that any
violation of this Agreement may cause immediate and irreparable harm to the
Companies, the exact extent of which may be difficult to ascertain, and that the
remedies at law for any such violation may not adequately compensate the
Companies.  Therefore, the Executive agrees that, in addition to such other
damages or remedies that may be available, the Companies shall be entitled to
specific performance and/or immediate, preliminary and permanent injunctive
relief for any violations of this Agreement and for such purposes, the Executive
irrevocably consents to the jurisdiction of the United States District Court and
State Courts of the State of Washington.  The Company shall be entitled to such
relief without the necessity of proving actual damages or posting a bond.


 
- 4 -

--------------------------------------------------------------------------------

 


11.           Arbitration.  Except as set forth in Section 10 above, any
controversy relating to this Agreement shall be settled by binding arbitration
according to the applicable employment dispute resolution rules of the American
Arbitration Association in Spokane, Washington.  To the extent required by law,
the Company agrees to pay all costs, including the arbitrator’s fees, which are
peculiar to the arbitration process.  The parties agree to keep the fact of
arbitration, and any decision thereto, confidential and shall execute all
documents necessary to maintain such confidentiality, including execution of a
protective order.  The prevailing party shall be awarded his/its costs, unless
otherwise prohibited by applicable law.


12.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Washington, without reference to
principles of conflict of laws.


13.           Assignment.  The Executive shall not assign, sell, transfer,
delegate or otherwise dispose of any rights or obligations under this Agreement
without the prior written consent of the Company.  The Company may assign its
rights under this Agreement without the Executive’s consent.


14.           Voluntary Agreement.  The Executive expressly acknowledges that
the Executive has voluntarily executed this Agreement and that the Executive has
had the opportunity to be represented and advised by counsel concerning the
terms and conditions of this Agreement as well as the Executive’s execution
thereof.


15.           Entire Agreement; Waivers; Modification.  This Agreement, and the
SPA, including without limitation the schedules and attachments to the SPA
executed and delivered in connection therewith, are intended by the parties to
be the complete, exclusive and final expression of the Company’s and the
Executive’s agreement with respect to the subject matter hereof and supersedes,
and may not be contradicted by, or modified or supplemented by, evidence of any
prior or contemporaneous agreement as to the subject matter hereof, and no
extrinsic evidence whatsoever may be introduced to vary the terms of this
Agreement.  No waiver of any of the provisions of this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed or construed
as a further, continuing or subsequent waiver of any such provision or as a
waiver of any other provision of this Agreement.  No failure to exercise and no
delay in exercising any right, remedy or power hereunder shall preclude any
other or further exercise of any other right, remedy or power provided herein or
by law or in equity.  The Company and the Executive expressly agree that (i)
this Agreement shall survive any termination or cessation of the Executive’s
employment by any of the Companies or by the Executive, and (ii) this Agreement
may not be altered, amended, changed, terminated or modified in any respect
except by a written instrument clearly expressing the intent to so modify this
Agreement signed by the Executive and an officer or director of the Company.


 
- 5 -

--------------------------------------------------------------------------------

 


16.           Severability.  If any term, provision, covenant or condition of
this Agreement is held by a court of competent jurisdiction, or arbitrator(s),
as applicable, to exceed the limitations permitted by applicable law, as
determined by such court or arbitrator(s) in such action, then the provisions
will be deemed reformed or blue penciled to the maximum limitations permitted by
applicable law and the parties hereby expressly acknowledge their desire that,
in such event, such action be taken.  Notwithstanding the foregoing, the Company
and Employee further agree that if any term, provision, covenant or condition of
this Agreement is held by a court of competent jurisdiction, or arbitrator(s) to
be invalid, void or unenforceable, the remainder of the provisions shall remain
in full force and effect and in no way shall be affected, impaired or
invalidated.


17.           Descriptive Headings.  Descriptive headings contained herein are
for reference only and in no way define, limit, extend or describe the scope of
this Agreement or any provisions thereof.


18.           Counterparts.  This Agreement may be executed in one or more
counterparts, and by the parties in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement, or any other document or
agreement to be executed in connection herewith by facsimile shall be as
effective as delivery of a manually executed counterpart of any such agreement
or document.


[SIGNATURE PAGE FOLLOWS]


 
- 6 -

--------------------------------------------------------------------------------

 
 
EXECUTION COPY
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.





     
The Company:
                   
BookRags, Inc.
              Date:
 
 
By:
                     
Name:
         
 
         
Title:
   




     
Executive:
             
Date:
   
Signature:
         
 
         
Print Name:
                     
(Address)
   

 
SIGNATURE PAGE TO NONCOMPETITION, NONSOLICITATION AND CONFIDENTIAL INFORMATION
AGREEMENT
 
 

--------------------------------------------------------------------------------